Exhibit 10.54

Second Lien Credit Agreement

Dated as of

December 22, 2011

among

Rex Energy Corporation,

as Borrower,

KeyBank National Association,

as Administrative Agent,

Wells Fargo Bank, N.A.,

as Syndication Agent,

UnionBanCal Equities, Inc. and SunTrust Bank,

as Co-Documentation Agents,

and

The Lenders Party Hereto

Sole Lead Arranger and Sole Bookrunner

KeyBank National Association



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS

     1   

Section 1.01 Terms Defined Above

     1   

Section 1.02 Certain Defined Terms

     1   

Section 1.03 Types of Loans and Borrowings

     21   

Section 1.04 Terms Generally; Rules of Construction

     21   

Section 1.05 Accounting Terms and Determinations; GAAP

     22   

ARTICLE II CREDITS

     22   

Section 2.01 Term Loan

     22   

Section 2.02 Loans and Borrowings

     22   

Section 2.03 Requests for Borrowings

     23   

Section 2.04 Interest Elections

     24   

Section 2.05 Funding of Borrowings; Evidence of Obligations

     25   

Section 2.06 Termination of Commitments

     26   

Section 2.07 Incremental Term Loan Commitments

     26   

ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

     28   

Section 3.01 Repayment of Loans

     28   

Section 3.02 Interest

     28   

Section 3.03 Alternate Rate of Interest

     29   

Section 3.04 Prepayments

     30   

Section 3.05 Fees

     31   

ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

     31   

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     31   

Section 4.02 Presumption of Payment by the Borrower

     32   

Section 4.03 Certain Deductions by the Administrative Agent

     32   

Section 4.04 Disposition of Proceeds

     32   

ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

     33   

Section 5.01 Increased Costs

     33   

Section 5.02 Break Funding Payments

     34   

Section 5.03 Taxes

     35   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 5.04 Mitigation Obligations; Replacement of Lenders

     37   

Section 5.05 Illegality

     37   

ARTICLE VI CONDITIONS PRECEDENT

     38   

Section 6.01 Effective Date

     38   

ARTICLE VII REPRESENTATIONS AND WARRANTIES

     40   

Section 7.01 Organization; Powers

     40   

Section 7.02 Authority; Enforceability

     41   

Section 7.03 Approvals; No Conflicts

     41   

Section 7.04 Financial Condition; No Material Adverse Change

     41   

Section 7.05 Litigation

     42   

Section 7.06 Environmental Matters

     42   

Section 7.07 Compliance with the Laws and Agreements; No Defaults

     43   

Section 7.08 Investment Company Act

     44   

Section 7.09 Taxes

     44   

Section 7.10 ERISA

     44   

Section 7.11 Disclosure; No Material Misstatements

     45   

Section 7.12 Insurance

     46   

Section 7.13 Restriction on Liens

     46   

Section 7.14 Subsidiaries

     46   

Section 7.15 Location of Business and Offices

     46   

Section 7.16 Properties; Titles, Etc.

     47   

Section 7.17 Maintenance of Properties

     47   

Section 7.18 Gas Imbalances, Prepayments

     48   

Section 7.19 Marketing of Production

     48   

Section 7.20 Swap Agreements

     48   

Section 7.21 Use of Loans

     49   

Section 7.22 Solvency

     49   

ARTICLE VIII AFFIRMATIVE COVENANTS

     49   

Section 8.01 Financial Statements; Other Information

     49   

Section 8.02 Notices of Material Events

     53   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 8.03 Existence; Conduct of Business

     53   

Section 8.04 Payment of Obligations

     53   

Section 8.05 Performance of Obligations under Loan Documents

     54   

Section 8.06 Operation and Maintenance of Properties

     54   

Section 8.07 Insurance

     55   

Section 8.08 Books and Records; Inspection Rights

     55   

Section 8.09 Compliance with Laws

     55   

Section 8.10 Environmental Matters

     55   

Section 8.11 Further Assurances

     56   

Section 8.12 Reserve Reports

     57   

Section 8.13 Title Information

     58   

Section 8.14 Additional Collateral; Additional Guarantors

     58   

Section 8.15 ERISA Compliance

     59   

Section 8.16 Swap Agreements

     60   

Section 8.17 Marketing Activities

     60   

Section 8.18 Post-Closing Agreements

     60   

ARTICLE IX NEGATIVE COVENANTS

     61   

Section 9.01 Financial Covenants

     61   

Section 9.02 Debt

     61   

Section 9.03 Liens

     63   

Section 9.04 Dividends, Distributions and Redemptions

     63   

Section 9.05 Investments, Loans and Advances

     64   

Section 9.06 Nature of Business

     66   

Section 9.07 Limitation on Leases

     66   

Section 9.08 Proceeds of Loans

     66   

Section 9.09 ERISA Compliance

     66   

Section 9.10 Sale or Discount of Receivables

     67   

Section 9.11 Mergers, Etc.

     68   

Section 9.12 Sale of Properties

     68   

Section 9.13 Environmental Matters

     69   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 9.14 Transactions with Affiliates

     69   

Section 9.15 Subsidiaries

     70   

Section 9.16 Negative Pledge Agreements; Dividend Restrictions

     70   

Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments

     70   

Section 9.18 Swap Agreements

     70   

Section 9.19 Modification of First Lien Loan Documents

     71   

ARTICLE X EVENTS OF DEFAULT; REMEDIES

     71   

Section 10.01 Events of Default

     71   

Section 10.02 Remedies

     73   

ARTICLE XI THE AGENTS

     74   

Section 11.01 Appointment; Powers

     74   

Section 11.02 Duties and Obligations of Administrative Agent

     74   

Section 11.03 Action by Administrative Agent

     75   

Section 11.04 Reliance by Administrative Agent

     76   

Section 11.05 Subagents

     76   

Section 11.06 Resignation or Removal of Administrative Agent

     76   

Section 11.07 Agents as Lenders

     77   

Section 11.08 No Reliance

     77   

Section 11.09 Administrative Agent May File Proofs of Claim

     77   

Section 11.10 Authority of Administrative Agent to Release Collateral, Liens and
Guarantors

     78   

Section 11.11 The Arranger, the Syndication Agent and the Documentation Agent

     78   

ARTICLE XII MISCELLANEOUS

     78   

Section 12.01 Notices

     78   

Section 12.02 Waivers; Amendments

     79   

Section 12.03 Expenses, Indemnity; Damage Waiver

     80   

Section 12.04 Successors and Assigns

     83   

Section 12.05 Survival; Revival; Reinstatement

     86   

Section 12.06 Counterparts; Integration; Effectiveness

     87   

Section 12.07 Severability

     87   

 

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 12.08 Right of Setoff

     88   

Section 12.09 GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS

     88   

Section 12.10 Headings

     89   

Section 12.11 Confidentiality

     89   

Section 12.12 Interest Rate Limitation

     90   

Section 12.13 EXCULPATION PROVISIONS

     91   

Section 12.14 No Third Party Beneficiaries

     91   

Section 12.15 USA Patriot Act Notice

     91   

 

-v-



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

   List of Commitments

Exhibit A

   Form of Note

Exhibit B

   Form of Borrowing Request

Exhibit C

   Form of Interest Election Request

Exhibit D-1

   Form of Compliance Certificate

Exhibit D-2

   Form of Section 8.01(c) Certificate

Exhibit E

   Security Instruments

Exhibit F

   Form of Assignment and Assumption

Exhibit G

   Form of Guaranty and Collateral Agreement

Exhibit H

   Local Counsel Opinions

Schedule 1.02

   Holders of Equity Interests

Schedule 7.05

   Litigation

Schedule 7.06

   Environmental

Schedule 7.14

   Subsidiaries and Partnerships

Schedule 7.18

   Gas Imbalances

Schedule 7.19

   Marketing Contracts

Schedule 7.20

   Swap Agreements

Schedule 9.02

   Existing Debt

Schedule 9.03

   Existing Liens

Schedule 9.05

   Investments

Schedule 9.14

   Existing Affiliate Transactions

Schedule 9.16

   Existing Negative Pledge Agreements; Dividend Restrictions

 

-vi-



--------------------------------------------------------------------------------

THIS SECOND LIEN CREDIT AGREEMENT, dated as of December 22, 2011, is among Rex
Energy Corporation, a corporation duly formed and existing under the laws of the
State of Delaware (the “Borrower”); each of the Lenders from time to time party
hereto; KeyBank National Association (in its individual capacity, “KeyBank”), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”); Wells Fargo Bank,
N.A., as syndication agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Syndication Agent”); and UnionBanCal Equities,
Inc. and SunTrust Bank, as co-documentation agents for the Lenders (each in such
capacity, together with their successors in such capacity, the “Documentation
Agents”).

R E C I T A L S

A. The Borrower has requested that the Lenders provide a senior secured second
lien term loan facility (a) to finance the acquisition of certain oil and gas
leases in Ohio and Pennsylvania, (b) to pay amounts outstanding under the First
Lien Credit Agreement, and (c) for general corporate purposes of the Borrower.

B. The Lenders have agreed to make such term loans subject to the terms and
conditions of this Agreement.

C. In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the product of (i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 5.05.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agents; and “Agent” shall mean either the Administrative
Agent, the Syndication Agent or the Documentation Agents, as the context
requires.

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the (i) LIBO Rate plus
(ii) the Applicable Margin for Eurodollar Loans minus (iii) the Applicable
Margin for ABR Loans each on such day. Any change in the Alternate Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the rate per annum set forth below for the
applicable period specified below:

 

Period

   LIBOR Margin     Base Rate Margin  

On the Effective Date through and including the first anniversary thereof

     6.0 %      5.0 % 

After the first anniversary of the Effective Date

     7.0 %      6.0 % 

; provided that if the “Applicable Margin” or similar component of any
applicable interest rate with respect to any Debt permitted under
Section 9.02(i) is increased by more than 25 basis points (except in connection
with the imposition of a default rate) above the applicable margins set forth in
the First Lien Credit Agreement as in effect on the Effective Date (a “First
Lien Margin Increase”), then the Applicable Margins for purposes of this
Agreement shall automatically increase by an amount equal to the First Lien
Margin Increase on the date such First Lien Margin Increase becomes effective.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating is A-/A3 by
S&P or Moody’s (or their equivalent) or higher.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

- 2 -



--------------------------------------------------------------------------------

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P. and (c) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent.

“Arranger” means KeyBank National Association, in its capacities as the sole
lead arranger and sole bookrunner hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.04(b)), and accepted by the Administrative Agent, in the
form of Exhibit F or any other form approved by the Administrative Agent.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” has the meaning assigned to such term in the First Lien Credit
Agreement.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Cleveland, Ohio are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $5,000,000 in the aggregate for any
calendar year.

“Change in Control” means (a) any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder, but
excluding any employee benefit plan of such Person or its Subsidiaries, and any
Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the holders of Equity Interests of

 

- 3 -



--------------------------------------------------------------------------------

the Borrower shown on Schedule 1.02 hereto, any wholly-owned enterprise or
subsidiary of any such voting member or any of their Wholly-Owned Subsidiaries
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 of the
Securities Exchange Act of 1934) of 51% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors of the Borrower,
or (b) during any period of 24 consecutive months, a majority of the members on
the board of directors of the Borrower cease to be Persons who were either
(i) nominated by the board of directors of the Borrower or (ii) appointed by
directors so nominated.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, as such commitment may be modified from time to time pursuant to
assignments by or to such Lender pursuant to Section 12.04(b), together with any
Incremental Term Loan Commitments. The commitment amounts for each Lender as of
the date of this Agreement are set forth opposite such Lender’s name on Annex I.

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Borrower or any Consolidated Subsidiary has an interest (which
interest does not cause the net income of such other Person to be consolidated
with the net income of the Borrower and the Consolidated Subsidiaries in
accordance with GAAP), except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
the Borrower or to a Consolidated Subsidiary, as the case may be; (b) the net
income (but not loss) during such period of any Consolidated Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Subsidiary is not at the time permitted
by operation of the terms of its charter or any agreement, instrument or
Governmental Requirement applicable to such Consolidated Subsidiary or is
otherwise restricted or prohibited, in each case determined in accordance with
GAAP; (c) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (d) any extraordinary gains or losses during such period,
(e) non-cash

 

- 4 -



--------------------------------------------------------------------------------

gains, losses or adjustments under FASB Statement No. 133 as a result of changes
in the fair market value of derivatives and (f) any gains or losses attributable
to writeups or writedowns of assets; and provided further that if the Borrower
or any Consolidated Subsidiary shall acquire or dispose of any Property during
such period, then Consolidated Net Income shall be calculated after giving pro
forma effect to such acquisition or disposition, as if such acquisition or
disposition had occurred on the first day of such period.

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by contract (other than a contract
under which a Person, or one or more Persons that otherwise constitute a
Subsidiary of such Person, provides management, operation or similar services
but does not control the policies of such Person (including the appointment of
such management)) or otherwise. For the purposes of this definition, and without
limiting the generality of the foregoing, any Person that owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of the directors or other governing body of a Person (other than as
a limited partner of such other Person) will be deemed to “control” such other
Person. “Controlling” and “Controlled” have meanings correlative thereto.

“Debt” means, for any Person, each of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
reimbursement obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, surety or other bonds and similar instruments;
(c) all accounts payable and all accrued expenses, liabilities or other
obligations of such Person to pay the deferred purchase price of Property or
services; (d) all obligations of such Person under Capital Leases; (e) all
obligations under Synthetic Leases; (f) all Debt (as defined in the other
clauses of this definition) of others secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) a
Lien on any Property of such Person, whether or not such Debt is assumed by such
Person; (g) all Debt (as defined in the other clauses of this definition) of
others guaranteed by such Person or in which such Person otherwise assures a
creditor against loss of such Debt (howsoever such assurance shall be made) to
the extent of the lesser of the amount of such Debt and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the Debt or Property of others;
(i) obligations of such Person to deliver commodities, goods or services,
including, without limitation, Hydrocarbons, in consideration of one or more
advance payments, other than gas balancing arrangements, take or pay
arrangements or other similar arrangements, in each case in the ordinary course
of business; (j) obligations of such Person to pay for goods or services even if
such goods or services are not actually received or utilized by such Person;
(k) any Debt of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability; (l) Disqualified Capital Stock of such Person; and
(m) the undischarged balance of any production payment created by such Person or
for the creation of which such Person directly or indirectly

 

- 5 -



--------------------------------------------------------------------------------

received payment. Provided however, the term “Debt” shall not include accruals
for plugging and abandonment costs. The Debt of any Person shall include all
obligations of such Person of the character described above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which, mandatorily or at the option of the
holder, it is convertible or for which it is exchangeable) or upon the happening
of any event, (i) matures or is mandatorily redeemable for any consideration
other than other Equity Interests (which would not constitute Disqualified
Capital Stock), pursuant to a sinking fund obligation or otherwise, or (ii) is
convertible or exchangeable for Debt or redeemable for any consideration other
than other Equity Interests (which would not constitute Disqualified Capital
Stock) at the option of the holder thereof, in whole or in part, in either case,
on or prior to the date that is one year after the earlier of (a) the Maturity
Date and (b) the date on which there are no Loans or other obligations hereunder
outstanding and all of the Commitments are terminated.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“EBITDAX” means, as of any date of determination, the sum of Consolidated Net
Income for the most recently ended four fiscal quarters (including any such
quarter ending on such date of determination) plus the following expenses or
charges to the extent deducted from Consolidated Net Income in such four fiscal
quarter period: interest, income taxes, depreciation, depletion, amortization,
exploration expenses and other similar non-cash charges (including non-cash
expenses associated with the granting of stock options to employees and
directors of the Borrower or its Subsidiaries), minus all non-cash income added
to Consolidated Net Income; provided that for date for which EBITDAX is required
to be determined pursuant to Section 9.01(a) or 9.01(b) that ends on or prior to
December 31, 2012, EBITDAX shall be determined by calculating EBITDAX for the
most recently ended fiscal quarter and multiplying by four.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.04(b)(iii)).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrower
or any Subsidiary is conducting or at any time has conducted business, or where
any Property of the Borrower or any Subsidiary is located, including without
limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the

 

- 6 -



--------------------------------------------------------------------------------

Clean Air Act, as amended, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the Federal
Water Pollution Control Act, as amended, the Occupational Safety and Health Act
of 1970, as amended, the Resource Conservation and Recovery Act of 1976
(“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements.
The term “oil “ shall have the meaning specified in OPA, the terms “hazardous
substance” and “Release” (or “threatened Release”) have the meanings specified
in CERCLA, the terms “solid waste” and “disposal” (or “disposed”) have the
meanings specified in RCRA and the term “oil and gas waste” shall mean those
waste that are excluded from the definition of “hazardous waste” pursuant to 40
C.F.R. Section 261.4(b)(5) (“Section 261.4(b)(5)”); provided, however, that
(a) in the event either OPA, CERCLA, RCRA or Section 261.4(b)(5) is amended so
as to broaden the meaning of any term defined thereby, such broader meaning
shall apply subsequent to the effective date of such amendment and (b) to the
extent the laws of the state or other jurisdiction in which any Property of the
Borrower or any Subsidiary is located establish a meaning for “oil, “hazardous
substance,” “Release,” “solid waste,” “disposal” or “oil and gas waste” which is
broader than that specified in either OPA, CERCLA, RCRA or Section 261.4(b)(5),
such broader meaning shall apply.

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
and the regulations issued thereunder (other than an award for which the 30-day
notice period is waived), (b) the withdrawal of the Borrower, a Subsidiary or
any ERISA Affiliate from a Plan during a plan year in which it was a
“substantial employer” as defined in section 4001(a)(2) of ERISA, (c) the filing
of a notice of intent to terminate a Plan in a distress termination under
Section 4041(c) of ERISA or the treatment of a Plan amendment as a termination
under section 4041 of ERISA, (d) the institution of proceedings to terminate a
Plan by the PBGC, (e) receipt of a notice of withdrawal liability pursuant to
section 4202 of ERISA or (f) any other event or condition which might constitute
grounds under section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan.

 

- 7 -



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlord’s liens, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens, in each case arising in the
ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Properties each of which is in respect
of obligations that are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (d) contractual Liens which arise in the ordinary
course of business under operating agreements, joint venture agreements, oil and
gas partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Subsidiary or materially impair the
value of such Property subject thereto; (e) Liens arising solely by virtue of
any statutory or common law provision relating to banker’s liens, rights of
set-off or similar rights and remedies and burdening only deposit accounts or
other funds maintained with a creditor depository institution, provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
the Borrower or any of its Subsidiaries to provide collateral to the depository
institution for any other purpose; (f) easements, restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations in any Property of
the Borrower or any Subsidiary for the purpose of roads, pipelines, transmission
lines, transportation lines, distribution lines for the removal of gas, oil,
coal or other minerals or timber, and other like purposes, or for the joint or
common use of real estate, rights of way, facilities and equipment, that do not
secure any monetary obligations and which in the aggregate do not materially
impair the use of such Property for the purposes of which such Property is held
by the Borrower or any Subsidiary or materially impair the value of such
Property subject thereto; (g) Liens on cash or securities pledged to secure
performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory

 

- 8 -



--------------------------------------------------------------------------------

obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business and (h) judgment and attachment
Liens not giving rise to an Event of Default, provided that any appropriate
legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; provided, further that Liens described in clauses
(a) through (e) shall remain “Excepted Liens” only for so long as no action to
enforce such Lien has been commenced and no intention to subordinate the first
priority Lien granted in favor of the Administrative Agent and the Lenders is to
be hereby implied or expressed by the permitted existence of such Excepted
Liens.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Guarantor hereunder or under any other Loan Document,
(a) income or franchise taxes (however denominated) imposed on (or measured by)
its net income by the United States of America or such other jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower or
any Guarantor is located, (c) in the case of a Foreign Lender, any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
Section 5.03(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding tax
pursuant to Section 5.03(a) or Section 5.03(c), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1 %) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

 

- 9 -



--------------------------------------------------------------------------------

“First Lien Agent” means KeyBank National Association and any successor
administrative agent under the First Lien Credit Agreement.

“First Lien Credit Agreement” means that certain Credit Agreement, dated as of
September 28, 2007, among the Borrower, the lenders party thereto and the First
Lien Agent, as the same may be amended, amended and restated, supplemented,
restated and/or otherwise modified or replaced or refinanced from time to time.

“First Lien Lenders” means each of the lenders from time to time a party under
the First Lien Credit Agreement.

“First Lien Loan Documents” means, collectively, the First Lien Credit Agreement
and each other “Loan Document” as defined therein.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Subsidiary, any of their Properties, any Agent, or any Lender.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

“Guarantors” means, until it or any of them is released as a Guarantor pursuant
to the Loan Documents:

(a) Rex Energy I, LLC,

(b) Rex Energy Operating Corp.,

(c) PennTex Resources Illinois, Inc.,

(d) Rex Energy IV, LLC

(e) R.E. Gas, and

 

- 10 -



--------------------------------------------------------------------------------

(f) each other Subsidiary that guarantees the Indebtedness pursuant to
Section 8.14(b).

“Guaranty and Collateral Agreement” means a Guaranty and Collateral Agreement
substantially in the form of Exhibit G among the Loan Parties and the
Administrative Agent for the benefit of the Lenders, as the same may be
supplemented from time to time by one or more joinder agreements.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law and including, without
limitation: (a) any chemical, compound, material, product, byproduct, substance
or waste defined as or included in the definition or meaning of “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable
Environmental Law; (b) petroleum hydrocarbons, petroleum products, petroleum
substances, natural gas, oil, oil and gas waste, crude oil, and any components,
fractions, or derivatives thereof; and (c) radioactive materials, asbestos
containing materials, polychlorinated biphenyls, or radon.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such laws from time to time in effect.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.07(a).

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Assumption Agreement” means an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrower, the Administrative Agent and one or
more Incremental Term Lenders.

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.07, to make Incremental Term Loans to the
Borrower.

 

- 11 -



--------------------------------------------------------------------------------

“Incremental Term Loan Maturity Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loans” means loans made by one or more Lenders to the Borrower
pursuant to Section 2.07. Incremental Term Loans may be made in the form of
additional Loans or, to the extent permitted by Section 2.07 and provided for in
the relevant Incremental Term Loan Assumption Agreement, Other Term Loans.

“Indebtedness” means, without duplication, any and all amounts owing or to be
owing by the Borrower or any Guarantor whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising or incurred under this Agreement or any other Loan
Document or in respect of any of the Loans made or any of the Notes or other
instruments at any time evidencing any thereof, including interest accruing
subsequent to the filing of a petition or other action concerning bankruptcy or
other similar proceedings, or any other obligations incurred under this
Agreement or any of the other Loan Documents and all renewals, extensions and/or
rearrangements of any of the above.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than a
Guarantor) or subject to any other credit enhancement.

“Information” has the meaning assigned to such term in Section 12.11.

“Initial Reserve Report” means the report of Netherland, Sewell and Associates,
Inc. dated as of November 22, 2011, with respect to certain Oil and Gas
Properties of the Borrower and its Subsidiaries as of October 31, 2011.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, among the Administrative Agent, the First Lien Agent and the
Borrower.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower and the
Consolidated Subsidiaries for such period, including to the extent included in
interest expense under GAAP: (a) amortization of debt discount, (b) capitalized
interest and (c) the portion of any payments or accruals under Capital Leases
allocable to interest expense, plus the portion of any payments or accruals
under Synthetic Leases allocable to interest expense whether or not the same
constitutes interest expense under GAAP; provided that for any date for which
Interest Expense is required to be determined pursuant to Section 9.01(a) that
ends on or prior to December 31, 2012, Interest Expense shall be determined by
calculating Interest Expense for the most recently ended fiscal quarter and
multiplying by four.

 

- 12 -



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or nine
months thereafter, as the Borrower may elect; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to, the
assumption of Debt of, the purchase or other acquisition of any other Debt of or
equity participation or interest in, or other extension of credit to, any other
Person (including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

“Keystone” means Keystone Midstream Services, LLC, a Delaware limited liability
company.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption, and any Person that shall have become a party hereto as an
Incremental Term Lender pursuant to Section 2.07.

 

- 13 -



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that, notwithstanding the foregoing, in no event shall
the LIBO Rate be less than 1.00%

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations.

“Liquidity” means, as of any date, the sum of (a) the Borrowing Base less the
Revolving Credit Exposures (as defined in the First Lien Credit Agreement) of
the First Lien Lenders as of such date, plus (b) all unrestricted cash held by
the Borrower on such date (other than proceeds of the Loans).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement. Unless the context shall otherwise require, the term “Loans” shall
include Incremental Term Loans.

“Loan Documents” means this Agreement, the Notes, the Security Instruments and
the Intercreditor Agreement.

“Loan Party” means the Borrower or any Guarantor.

“Majority Lenders” means, (a) if there are two or more Lenders, two or more
Lenders holding more than 50% of the aggregate principal amount of the Loans, or
(b) if there is only one Lender, such Lender.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, condition (financial
or otherwise) or prospects of the Borrower and the Subsidiaries taken as a
whole, (b) the ability of the Borrower, any Subsidiary or any Guarantor to
perform any of its obligations under any Loan Document to which it is a party,
(c) the validity or enforceability of any Loan Document or (d) the rights and
remedies of or benefits available to the Administrative Agent, any other Agent
or any Lender under any Loan Document.

 

- 14 -



--------------------------------------------------------------------------------

“Material Divestiture or Acquisition Date” means, the date of (a) any sale,
assignment, farm-out, conveyance or other transfer of Oil and Gas Properties
permitted by Section 9.12 if the consideration therefore exceeds $5,000,000 or
(b) any acquisition by the Borrower or its Subsidiaries of Oil and Gas
Properties permitted by this Agreement if the consideration therefore exceeds
$5,000,000.

“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that (a) is a Wholly-Owned Subsidiary and (b) together with its Subsidiaries,
owns Property having a fair market value of $5,000,000 or more.

“Material Indebtedness” means any Debt (other than the Loans), or net
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries, in either case in principal amount exceeding
$2,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the Swap Termination Value determined under
the circumstances and in accordance with the provision of clause (a) of such
term “Swap Termination Value”.

“Maturity Date” means March 28, 2016.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

“Multiemployer Plan” means any employee pension plan as defined in section 3(2)
of ERISA covered by Title IV of ERISA that is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

“Net Cash Proceeds” means the cash proceeds of any issuance, offering,
incurrence or sale of any Debt, net of all taxes and customary fees,
commissions, costs and other expenses incurred in connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 12.02 and (ii) has been approved by the
Majority Lenders.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

 

- 15 -



--------------------------------------------------------------------------------

“NYMEX Price” means, as of the date of the determination thereof with respect to
each of the appropriate crude oil or natural gas categories included in the then
most recent Reserve Report, the prices for the 60 succeeding monthly futures
contract prices (the “Five Year Strip”) and held constant thereafter based on
the price of the average of the contract prices for the last twelve months of
such Five Year Strip period, commencing with the month during which the
determination is to be made, as quoted on the New York Mercantile Exchange (the
“NYMEX”) and published in a nationally recognized publication for such pricing
as selected by the Administrative Agent, adjusted to account for the historical
basis in a manner acceptable to the Administrative Agent, and held constant
thereafter; provided, however, in the event that the NYMEX no longer provides
futures contract price quotes for 60 month periods, the longest period of quotes
of less than 60 months shall be used and held constant thereafter based on the
average of the contract prices for the last twelve months of such period, and,
if the NYMEX no longer provides such futures contract quotes or has ceased to
operate, the Administrative Agent shall designate another nationally recognized
commodities exchange to replace the NYMEX for purposes of the references to the
NYMEX herein.

“OID” has the meaning assigned to such term in Section 2.07(b).

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

“Organizational Documents” means, with respect to any Person, (a) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (b) in the case of any limited liability company, the
certificate of formation and limited liability company agreement (or similar
documents) of such Person, (c) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such Person, (d) in the case of any general partnership, the
partnership agreement (or similar document) of such Person and (e) in any other
case, the functional equivalent of the foregoing.

 

- 16 -



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

“Other Term Loans” has the meaning assigned to such term in Section 2.07(a).

“Participant” has the meaning assigned to such term in Section 12.04(d).

“Participant Register” has the meaning assigned to such term in
Section 12.04(d).

“PBGC “ means the Pension Benefit Guaranty Corporation, or any successor
thereto.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, that is subject to Title IV of ERISA, other than a Multiemployer Plan,
which (a) is currently or hereafter sponsored, maintained or contributed to by
the Borrower, a Subsidiary or an ERISA Affiliate or (b) the Borrower or a
Subsidiary or an ERISA Affiliate may have any liability or obligation, whether
known or unknown, asserted or unasserted, determined or determinable, absolute
or contingent, accrued or unaccrued and whether due or to become due.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by KeyBank as its prime rate in effect at its principal office in
Cleveland, Ohio; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. Such
rate is set by KeyBank as a general reference rate of interest, taking into
account such factors as KeyBank may deem appropriate; it being understood that
many of KeyBank’s commercial or other loans are priced in relation to such rate,
that it is not necessarily the lowest or best rate actually charged to any
customer and that KeyBank may make various commercial or other loans at rates of
interest having no relationship to such rate.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question. “Proved Developed Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Producing” in the
Definitions. “Proved Developed Nonproducing Reserves” means Proved Reserves
which are categorized as both “Developed” and “Nonproducing “ in the
Definitions.

 

- 17 -



--------------------------------------------------------------------------------

“PV-10 Ratio” shall mean, on any date of determination, the ratio of Total
Proved PV10 Value on such date to Total Debt on such date.

“R.E. Gas” means R.E. Gas Development, LLC, a Delaware limited liability
company.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

“Redetermination Date” means, with respect to any scheduled redetermination or
any interim redetermination of the Borrowing Base under the First Lien Credit
Agreement, the date that the redetermined Borrowing Base related thereto becomes
effective pursuant to Section 2.07(d) of the First Lien Credit Agreement.

“Refinancing Debt” has the meaning assigned to such term in Section 9.02(b).

“Register” has the meaning assigned to such term in Section 12.04(c).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” has the meaning assigned to such term in the definition of the term
“Environmental Laws”.

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

“Required Lenders” means, (a) if there are two or more Lenders, two or more
Lenders holding at least sixty-six and two-thirds percent (66-2/3%) of the
outstanding aggregate principal amount of the Loans, or (b) if there is only one
Lender, such Lender.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date in the event of any interim redetermination for which a
Reserve Report is delivered pursuant to Section 8.12(b)) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and the
Subsidiaries, together with a projection of the rate of production and future
net income, taxes, operating expenses and capital expenditures with respect
thereto as of such date, based upon the economic assumptions consistent with the
Administrative Agent’s lending requirements at the time.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

- 18 -



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

“RW Gathering” means RW Gathering, LLC, a Delaware limited liability company.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Security Instruments” means the Guaranty and Collateral Agreement, mortgages,
deeds of trust and other agreements, instruments or certificates described or
referred to in Exhibit E, and any and all other agreements, instruments,
consents or certificates now or hereafter executed and delivered by the Borrower
or any other Person (other than Swap Agreements with the Lenders or any
Affiliate of a Lender or participation or similar agreements between any Lender
and any other lender or creditor with respect to any Indebtedness pursuant to
this Agreement) in connection with, or as security for the payment or
performance of the Indebtedness, the Notes, or this Agreement, as such
agreements may be amended, modified, supplemented or restated from time to time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner. Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.

 

- 19 -



--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more interest rates, currencies, commodities, equity or debt instruments
or securities, or economic, financial or pricing indices or measures of
economic, financial or pricing risk or value or any similar transaction or any
combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Subsidiaries on a consolidated basis, excluding (i) non-cash obligations under
FAS 133 and (ii) accounts payable and other accrued liabilities (for the
deferred purchase price of Property or services) from time to time incurred in
the ordinary course of business which are not greater than sixty (60) days past
the date of invoice or which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP.

“Total Proved PV10 Value” means, as of any date of determination thereof as to
the Proved Reserves of the Loan Parties, the present value, discounted at
10% per annum, of future net revenues (i.e., after deducting production and ad
valorem taxes and less future capital costs and operation expenses) from Proved
Reserves of the Loan Parties utilizing the NYMEX Price, assuming that product
costs thereafter remain constant on a per barrel of oil equivalent basis;
provided, however, that with respect to volumes covered by Swap Agreements that
would effectively result in the Borrower receiving greater or less than the
NYMEX Price for such

 

- 20 -



--------------------------------------------------------------------------------

volumes as a result of payments made or received pursuant to the Swap
Agreements, the contract price for such volumes under the Swap Agreements shall
be utilized in lieu of the NYMEX Price. Solely for purposes of calculating Total
Proved PV10 Value, Proved Developed Producing Reserves must comprise not less
60% of the Total Proved PV10 Value. The amount of Total Proved PV10 Value at any
time shall be calculated on a pro forma basis for dispositions and acquisitions
of Oil and Gas Properties consummated by the Loan Parties since the date of the
Reserve Report most recently delivered pursuant hereto (provided that, in the
case of any such acquisition, the Administrative Agent shall have received a
Reserve Report evaluating the Proved Reserves attributable to the Oil and Gas
Properties subject thereto in form and substance reasonably acceptable to the
Administrative Agent).

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document,
the borrowing of Loans, the use of the proceeds thereof, and the grant of Liens
by the Borrower on Mortgaged Properties and other Properties pursuant to the
Security Instruments and (b) each Guarantor, the execution, delivery and
performance by such Guarantor of each Loan Document to which it is a party, the
guaranteeing of the Indebtedness and the other obligations under the Guaranty
and Collateral Agreement by such Guarantor and such Guarantor’s grant of the
security interests and provision of collateral under the Security Instruments,
and the grant of Liens by such Guarantor on Mortgaged Properties and other
Properties pursuant to the Security Instruments.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

“Yield Differential” has the meaning assigned to such term in Section 2.07(b).

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise, the word “or”
is not exclusive. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be

 

- 21 -



--------------------------------------------------------------------------------

construed as referring to such law as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time, (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained in the Loan Documents), (d) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” means “to and
including” and (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement. No provision of this
Agreement or any other Loan Document shall be interpreted or construed against
any Person solely because such Person or its legal representative drafted such
provision.

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Borrower’s independent
certified public accountants concur and which are disclosed to the
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants contained herein is computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods.

ARTICLE II

CREDITS

Section 2.01 Term Loan. Subject to the terms and conditions set forth herein,
each Lender agrees, severally and not jointly, to make a Loan to the Borrower on
the Effective Date in an aggregate principal amount not to exceed its
Commitment. Each Lender having an Incremental Term Loan Commitment hereby,
severally and not jointly, agrees on the terms and subject to the conditions set
forth herein and in the applicable Incremental Term Loan Assumption Agreement,
to make Incremental Term Loans to the Borrower, in an aggregate principal amount
not to exceed its Incremental Term Loan Commitment. Amounts paid or prepaid in
respect of Loans may not be reborrowed.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. The Loans made on the Effective Date shall
be made as part of a Borrowing consisting of Loans made by the Lenders ratably
in accordance with their respective Commitments. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

- 22 -



--------------------------------------------------------------------------------

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $1,000,000. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of six
Eurodollar Borrowings outstanding. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

(d) Notes. The Loans made by each Lender shall be evidenced by a single
promissory note of the Borrower in substantially the form of Exhibit A, dated,
in the case of (i) any Lender party hereto as of the date of this Agreement, as
of the date of this Agreement or (ii) any Lender that becomes a party hereto
pursuant to an Assignment and Assumption, as of the effective date of the
Assignment and Assumption, payable to the order of such Lender in a principal
amount equal to the principal amount of its Commitment (or if such Commitments
have terminated, the aggregate principal amount of such Lender’s Loans) as of
such date, and otherwise duly completed. In the event that any Lender’s
Commitment increases pursuant to Section 2.07, the Borrower shall deliver or
cause to be delivered on the effective date of such increase, a new Note payable
to such Lender in a principal amount equal to its Commitment and outstanding
Loans after giving effect to such increase, and otherwise duly completed (and
the prior Note shall be destroyed or, upon request of the Borrower, returned to
the Borrower with an indication that the same has been discharged). The date,
amount, Type, interest rate and, if applicable, Interest Period of each Loan
made by each Lender, and all payments made on account of the principal thereof,
shall be recorded by such Lender on its books for its Note, and, prior to any
transfer, may be endorsed by such Lender on a schedule attached to such Note or
any continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.

Section 2.03 Requests for Borrowings. To request a Borrowing of the Loans on the
Effective Date, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
12:00 noon, New York City time, three Business Days before the Effective Date,
and (b) in the case of an ABR Borrowing, not later than 12:00 noon, New York
City time, one Business Day before the Effective Date. Such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in
substantially in the form of Exhibit B and signed by the Borrower. Such
telephonic and written Borrowing Request shall specify the following
information:

(i) the aggregate amount of the requested Borrowing;

 

- 23 -



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. The Borrowing of the Loans on the Effective Date
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.04. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone, fax (or transmit by electronic communication, if
arrangements for doing so have been approved by the Administrative Agent) by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in substantially the form of Exhibit C and signed by the Borrower.

 

- 24 -



--------------------------------------------------------------------------------

(c) Information in Interest Election Requests. Each telephonic, fax, other
approved electronic transmission and written Interest Election Request shall
specify the following information:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default. If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing: (i) no outstanding Borrowing may be converted to
or, at the end of its applicable Interest Period, continued as a Eurodollar
Borrowing (and any Interest Election Request that requests such conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.05 Funding of Borrowings; Evidence of Obligations.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the Effective Date (or in the case of Incremental Term Loans, on
the proposed date thereof) by wire transfer of immediately available funds by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request. Nothing herein
shall be deemed to obligate any Lender to obtain the funds for its Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for its Loan in any particular place or
manner.

 

- 25 -



--------------------------------------------------------------------------------

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the Effective Date (or in the case
of Incremental Term Loans, on the proposed date thereof) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.05(a) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

Section 2.06 Termination of Commitments. Unless previously terminated, all
Commitments (other than Incremental Term Loan Commitments) shall terminate at
5:00 p.m. New York City time on the Effective Date.

Section 2.07 Incremental Term Loan Commitments.

(a) The Borrower may make one or more requests, by written notice to the
Administrative Agent at any time after the Effective Date and prior to the
Maturity Date, Incremental Term Loan Commitments in an aggregate amount not to
exceed $50,000,000 for all such requests from one or more Incremental Term
Lenders, which may include any existing Lender (each of which shall be entitled
to agree or decline to participate in its sole discretion); provided that each
Incremental Term Lender, if not already a Lender hereunder, shall be subject to
the approval of the Administrative Agent, and in no event shall the Borrower or
any Affiliate of Borrower be an Incremental Term Lender. Such notice shall set
forth (i) the amount of the Incremental Term Loan Commitments being requested
(which shall be in minimum increments of $10,000,000), (ii) the date on which
such Incremental Term Loan Commitments are requested to become effective (which
shall not be less than 10 Business Days nor more than 60 days after the date of
such notice, unless otherwise agreed to by the Administrative Agent) (the
“Increase Effective Date”) and (iii) whether such Incremental Term Loan
Commitments are to be for Loans or commitments to make term loans with terms
different from the Loans (“Other Term Loans”).

(b) The Borrower may seek Incremental Term Loan Commitments from existing
Lenders (each of which shall be entitled to agree or decline to participate in
its sole discretion) and additional banks, financial institutions and other
institutional lenders who will become Incremental Term Lenders in connection
therewith. The Borrower and each Incremental Term

 

- 26 -



--------------------------------------------------------------------------------

Lender shall execute and deliver to the Administrative Agent an Incremental Term
Loan Assumption Agreement and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Incremental Term Loan Commitment
of such Incremental Term Lender. Each Incremental Term Loan Assumption Agreement
shall specify the terms of the Incremental Term Loans to be made thereunder;
provided that, without the prior written consent of the Majority Lenders,
(i) the final maturity date of any Other Term Loans shall be no earlier than the
Maturity Date and (ii) the average life to maturity of any Other Term Loans
shall be no shorter than the average life to maturity of the Loans, and provided
further that, if the initial yield on such Other Term Loans (as determined by
the Administrative Agent to be equal to the sum of (x) the amount by which the
Adjusted LIBO Rate on such Other Term Loans exceeds the Adjusted LIBO Rate that
would be in effect for a three-month Interest Period commencing on such date)
and (y) if such Other Term Loans are initially made at a discount or the Lenders
making the same receive an upfront fee (other than a customary arrangement or
underwriting fee) directly or indirectly from the Borrower or any Subsidiary of
the Borrower (the amount of such discount or upfront fee, expressed as a
percentage of the Other Term Loans being referred to herein as “OID”), the
amount of such OID divided by the lesser of (x) the average life to maturity of
such Other Term Loans and (y) four), exceeds by more than 100 basis points the
sum of (A) the margin then in effect for Loans that are Eurodollar Loans plus
(B) one-quarter of the amount of OID initially paid in respect of the Loans (the
amount of such excess above 100 basis points being referred to herein as the
“Yield Differential”), then the Applicable Margin then in effect for each such
affected Type of Loans shall automatically be increased by the Yield
Differential, effective upon the making of the Other Term Loans. The other terms
of the Incremental Term Loans and the Incremental Term Loan Assumption Agreement
to the extent not consistent with the terms applicable to the Loans hereunder
shall otherwise be reasonably satisfactory to the Administrative Agent and, to
the extent that such Incremental Term Loan Assumption Agreement contains any
covenants, events of default, representations or warranties or other rights or
provisions that place greater restrictions on the Borrower or any of their
respective Subsidiaries are more favorable to the Lenders making such Other Term
Loans, the existing Lenders shall be entitled to the benefit of such rights and
provisions so long as such Other Term Loans remain outstanding and such
additional rights and provisions shall be deemed automatically incorporated by
reference into this Agreement, mutatis mutandis, as if fully set forth herein,
without any further action required on the part of any Person effective as of
the date of such Incremental Term Loan Assumption Agreement. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Term Loan Assumption Agreement. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Term Loan Assumption
Agreement, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitment evidenced thereby as provided for in Section 12.02. Any such
deemed amendment may be memorialized in writing by the Administrative Agent with
the Borrower’s consent (not to be unreasonably withheld) and furnished to the
other parties hereto.

(c) Notwithstanding the foregoing, (i) no Incremental Term Loan Commitment shall
be permitted without the consent of all Lenders if the Loan Parties sell, assign
or otherwise transfer Oil and Gas Properties that constitute Collateral after
the Effective Date for consideration that exceeds, in the aggregate,
$25,000,000, and (ii) no Incremental Term Loan Commitment shall become effective
under this Section 2.07 unless (A) the representations and warranties of the
Loan Parties set forth in this Agreement and in the other Loan Documents are

 

- 27 -



--------------------------------------------------------------------------------

true and correct in all material respects on and as of the Increase Effective
Date, except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall be true and correct as of such specified earlier date, (B) no Default or
Event of Default then exists or would result from the incurrence of such
Incremental Term Loans, (C) the Administrative Agent shall have received legal
opinions, board resolutions and other closing certificates and documentation
consistent with those delivered on the Effective Date, (D) the Borrower would be
in pro forma compliance with the covenants set forth in Section 9.01 after
giving effect to the incurrence of such Incremental Term Loans, (E) the
Administrative Agent has received evidence reasonably satisfactory to it
evidencing a permanent reduction in the Borrowing Base of $0.25 for each $1.00
of Incremental Term Loans incurred, and (F) Administrative Agent shall have
received an officer’s certificate on the Increase Effective Date executed by a
Responsible Officer of the Borrower that (x) certifies as to compliance with
subclauses (A), (B) and (D) of clause (ii) of this paragraph (c), (y) attaches
true and complete copies of any documents evidencing the reduction in the
Borrowing Base contemplated by subclause (E) of clause (ii) of this paragraph
(c), and (z) contains the calculations (in reasonable detail) required by
subclause (D) of clause (ii) of this paragraph (c).

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of outstanding Loans on a pro rata basis, and the
Borrower agrees that Section 5.02 shall apply to any conversion of Eurodollar
Loans to ABR Loans reasonably required by the Administrative Agent to effect the
foregoing.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of the Loans on the Maturity Date or the Incremental Term Loan
Maturity Date, as applicable.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c) Post-Default Rate. Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing, or if any principal of or interest on any Loan or
any fee payable by the Borrower pursuant to Section 3.05 or any Guarantor
hereunder or under any other Loan Document is not paid when due, whether at
stated maturity, upon acceleration or otherwise, then all Loans outstanding, in
the case of an Event of Default, including such overdue amount, in the

 

- 28 -



--------------------------------------------------------------------------------

case of a failure to pay amounts when due, shall bear interest, after as well as
before judgment, at a rate per annum equal to two percent (2%) plus the
respective rates then in effect, but in no event to exceed the Highest Lawful
Rate, until such Event of Default has been cured or such amount is fully paid,
as the case may be.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Maturity Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Maturity Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing for an Interest Period
having the duration of such Interest Period shall be ineffective, and (ii) if
any Borrowing Request requests a Eurodollar Borrowing for an Interest Period
having the duration of such Interest Period, such Borrowing shall be made as an
ABR Borrowing.

 

- 29 -



--------------------------------------------------------------------------------

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.

(c) Mandatory Prepayment.

(i) In the event that any Loan Party or any subsidiary of any Loan Party shall
receive Net Cash Proceeds from the issuance, offering, sale or incurrence of
Debt for borrowed money of any Loan Party or any subsidiary of a Loan Party
(other than Debt permitted pursuant to clauses (a) through (i), inclusive, and
clause (k) of Section 9.02), the Borrower shall substantially simultaneously
with (and in any event not later than the third Business Day next following) the
receipt of such Net Cash Proceeds by such Loan Party or such subsidiary, apply
an amount equal to 100% of the Net Cash Proceeds received with respect thereto
to prepay the outstanding Loans; provided that such Net Cash Proceeds shall only
be required to be applied to the extent that (i) no First Lien Event of Default
has occurred and (ii) such Net Cash Proceeds remain after any mandatory
prepayments required by the First Lien Loan Agreement (or any waiver, consent,
amendment or modification thereof entered into in order to permit such issuance
or incurrence of Debt for borrowed money of any Loan Party or any subsidiary of
any Loan Party) shall have been made in accordance with the terms thereof.

(ii) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment under paragraph (c)(i) at least three Business
Days prior to the proposed date of prepayment. Such notice shall set forth in
reasonable detail the calculation of the amount of such prepayment and shall
specify the prepayment date. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.

(iii) Each prepayment of Borrowings pursuant to this Section 3.04 shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

 

- 30 -



--------------------------------------------------------------------------------

(iv) Each prepayment of Borrowings pursuant to this Section 3.04 shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04 shall be accompanied by accrued interest to the
extent required by Section 3.02.

Section 3.05 Fees.

(a) In connection with any prepayment of the Loans made or required to be made
pursuant to Section 3.04(a) or 3.04(c)(i) after the first anniversary of the
Effective Date but on or prior to the third anniversary of the Effective Date,
the Borrower agrees to pay to the Administrative Agent, for the account of the
Lenders, a prepayment fee equal to 1.00% of the aggregate principal amount of
such prepayment.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent in the Fee Letter between the Borrower and
the Administrative Agent dated November 21, 2011. All such fees shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
distribution, if and as appropriate, among the Lenders. Once paid, none of the
Fees shall be refundable.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, or fees, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without defense, deduction, recoupment, set-off or counterclaim. Fees,
once paid, shall be fully earned and shall not be refundable under any
circumstances. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices specified
in Section 12.01, except that payments pursuant to Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

- 31 -



--------------------------------------------------------------------------------

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this Section 4.01(c) shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.05(a)
or Section 4.02 then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

- 32 -



--------------------------------------------------------------------------------

Section 4.04 Disposition of Proceeds. The Security Instruments contain a
collateral assignment by the Borrower and/or the Guarantors unto and in favor of
the Administrative Agent for the benefit of the Lenders of all of the Borrower’s
or each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby. Notwithstanding such assignment contained in such
Security Instruments, unless an Event of Default has occurred and is continuing,
(a) the Administrative Agent and the Lenders agree that they will neither notify
the purchaser or purchasers of such production nor take any other action to
cause such proceeds to be remitted to the Administrative Agent or the Lenders,
but the Lenders will instead permit such proceeds to be paid to the Borrower and
its Subsidiaries and (b) the Lenders hereby authorize the Administrative Agent
to take such actions as may be necessary to cause such proceeds to be paid to
the Borrower and/or such Subsidiaries.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01 Increased Costs.

(a) Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate);

(ii) subject any Lender to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender in connection with any such Loan
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

- 33 -



--------------------------------------------------------------------------------

(c) Certificates. A certificate of a Lender setting forth in reasonable detail
the computation of the amount or amounts (as determined reasonably and in good
faith) necessary to compensate such Lender or its holding company, as the case
may be, as specified in Section 5.01(a) or (b) shall be delivered to the
Borrower, and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof. Each such certificate shall contain the representation and
warranty of the Person sending it that the Borrower is being treated no less
favorably with respect to amounts being charged under Section 5.01(a) and
(b) than are other similarly situated customers of such Lenders.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.

A certificate of any Lender setting forth in reasonable detail the computation
thereof any amount or amounts (determined reasonably and in good faith) that
such Lender is entitled to receive pursuant to this Section 5.02 shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

- 34 -



--------------------------------------------------------------------------------

Section 5.03 Taxes

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower or any Guarantor shall be
required to deduct or withhold any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions or withholdings (including deductions applicable
to additional sums payable under this Section 5.03(a)), the Administrative Agent
or Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or such Guarantor
shall make such deductions or withholdings and (iii) the Borrower or such
Guarantor shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate of the
Administrative Agent or a Lender as to the amount of such payment or liability
under this Section 5.03 shall be delivered to the Borrower and shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such properly completed and executed
documentation prescribed by applicable law as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the

 

- 35 -



--------------------------------------------------------------------------------

foregoing, any Foreign Lender shall deliver to the Borrower and the
Administrative Agent (is such reasonable amount of copies requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a
Lender, whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;

(ii) duly completed copies of Internal Revenue Service Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (I) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (II) a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3(B) of the Code, or (III) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Tax Refunds. If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 5.03, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 5.03 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 5.03 shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(g) FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

- 36 -



--------------------------------------------------------------------------------

Section 5.04 Mitigation Obligations; Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 5.01, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, or any Lender gives a notice pursuant to Section 5.05,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would
(A) eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future or (B) eliminate the need for
the notice pursuant to Section 5.05, and (ii) would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01 or gives a notice pursuant to Section 5.05, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, (iii) any
Lender defaults in its obligation to fund Loans hereunder or is or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04)), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 5.01 or payments required to be made pursuant to Section 5.03, such
assignment will result in a reduction in such compensation or payments.

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

 

- 37 -



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

(a) The Administrative Agent, the Arranger and the Lenders shall have received
all facility and administrative fees and all other fees and amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder (including, without limitation, the fees and
expenses of Jones Day, counsel to the Administrative Agent).

(b) [Reserved.]

(c) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(i) resolutions of its board of directors or other appropriate governing body
with respect to the authorization of the Borrower or such Guarantor to execute
and deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of the Borrower
or such Guarantor (y) who are authorized to sign the Loan Documents to which the
Borrower or such Guarantor is a party and (z) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the Organizational Documents of the Borrower and such Guarantor, certified
as being true and complete. The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary.

(d) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Borrower and each Guarantor.

(e) The Administrative Agent shall have received a compliance certificate which
shall be substantially in the form of Exhibit D-1, duly and properly executed by
a Responsible Officer and dated as of the date of Effective Date.

(f) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(g) The Administrative Agent shall have received duly executed Notes payable to
the order of each Lender in a principal amount equal to its Commitment dated as
of the date hereof.

 

- 38 -



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments, including the Guaranty and Collateral
Agreement and the other Security Instruments described on Exhibit E. In
connection with the execution and delivery of the Security Instruments, the
Administrative Agent shall:

(i) be reasonably satisfied that the Security Instruments create first priority,
perfected Liens (subject only to Excepted Liens identified in clauses (a) to
(d) and (f) of the definition thereof, but subject to the provisos at the end of
such definition) on at least 80% of the total value of the Oil and Gas
Properties evaluated in the Initial Reserve Report

(ii) to the extent such Equity Interests are certificated, have received (or
shall be satisfied that the First Lien Administrative Agent shall have received)
certificates, together with undated, blank stock powers for each such
certificate, representing all of the issued and outstanding Equity Interests of
each of the Guarantors; and

(iii) be reasonably satisfied that it has a Lien on all Property of the Borrower
and the Guarantors, as contemplated by the parties hereto.

(i) The Administrative Agent shall have received an opinion of Fulbright &
Jaworski L.L.P., special counsel to the Borrower, in form and substance
satisfactory to the Administrative Agent.

(j) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in
accordance with Section 7.12.

(k) The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to the Oil and Gas Properties evaluated
in the Initial Reserve Report.

(l) The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower and its
Subsidiaries.

(m) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower has received all consents
and approvals required by Section 7.03.

(n) The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a) and the Initial Reserve Report accompanied by a
certificate covering the matters described in Section 8.12(c).

(o) The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the Guarantors for each of the following jurisdictions: Illinois,
Indiana, Texas and any other jurisdiction reasonably requested by the
Administrative Agent; other than those being assigned or released on or prior to
the Effective Date or Liens permitted by Section 9.03.

 

- 39 -



--------------------------------------------------------------------------------

(p) The Administrative Agent shall have received evidence that the Borrower has
purchased one or more commodity hedges (i) with one or more Approved
Counterparties, (ii) which have aggregate notional volumes of at least 60% (but
not more than the amount permitted pursuant to Section 9.18) of the reasonably
estimated projected crude oil production and at least 60% (but not more than the
amount permitted pursuant to Section 9.18) of the reasonably estimated projected
natural gas production, in each case, from its proved developed, producing Oil
and Gas Properties as determined by reference to the Initial Reserve Report for
a period of 12 months, provided however, that if the Borrower’s current
commodity hedges exceed such percentage, the Borrower will not be required to
terminate any existing hedges.

(q) The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

(r) The Borrower shall have minimum Liquidity on the Effective Date of no less
than $50,000,000.

(s) The Administrative Agent and the First Lien Agent shall have executed, and
there shall be in full force and effect, the Intercreditor Agreement, which
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 2:00 p.m., Dallas, Texas time, on
December 31, 2011 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Effective Date specifying
its objection thereto.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 7.01 Organization; Powers. Each of the Borrower and the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all corporate or equivalent requisite
power and authority, and has all material governmental licenses, authorizations,
consents and approvals necessary, to own its assets and to carry on its business
as now conducted, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where
failure to have such power, authority, licenses, authorizations, consents,
approvals and qualifications could not reasonably be expected to have a Material
Adverse Effect.

 

- 40 -



--------------------------------------------------------------------------------

Section 7.02 Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate or equivalent powers and have been
duly authorized by all necessary corporate or equivalent action including,
without limitation, any action required to be taken by any other Person, whether
interested or disinterested, in order to ensure the due authorization of the
Transactions. Each Loan Document to which the Borrower and each Guarantor is a
party has been duly executed and delivered by the Borrower and such Guarantor
and constitutes a legal, valid and binding obligation of the Borrower and such
Guarantor, as applicable, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require, as a
condition thereto, any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other third Person
(including members, shareholders or any class of directors or managers, whether
interested or disinterested, of the Borrower or any other Person) to be obtained
or made by the Borrower or any Subsidiary pursuant to any statutory law or
regulation applicable to it, nor is any such consent, approval, registration,
filing or other action necessary for the validity or enforceability of any Loan
Document against the Borrower or any Guarantor as herein provided or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than (i) the recording
and filing of the Security Instruments as required by this Agreement and
(ii) those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder, could not reasonably be expected to have a
Material Adverse Effect or do not have an adverse effect on the enforceability
of the Loan Documents, (b) will not violate any applicable law or regulation or
the Organizational Documents of the Borrower or any Subsidiary or any order of
any Governmental Authority applicable to the Borrower or any Subsidiary,
(c) will not violate or result in a default under any indenture or other
material instrument binding upon the Borrower or any Subsidiary or its
Properties, or give rise to a right thereunder to require any payment to be made
by the Borrower or such Subsidiary and (d) will not result in the creation or
imposition of any consensual Lien by the Borrower or any Subsidiary on any
Property of the Borrower or any Subsidiary (other than the Liens created by the
Loan Documents).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2010, reported on by Malin,
Berquist & Company, LLP or other independent public accountants, (ii) its
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the fiscal quarter ending March 31, June 30 and
September 30, 2011, certified by its chief financial officer and (iii) a pro
forma consolidated balance sheet as of the Effective Date. The financial
statements described in clause (i), (ii) and (iii) of the preceding sentence
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, except as therein
provided, subject to year-end audit adjustments and the absence of footnotes in
the case of such unaudited quarterly financial statements.

 

- 41 -



--------------------------------------------------------------------------------

(b) Since December 31, 2010, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Subsidiaries has
been conducted only in the ordinary course consistent with past business
practices.

(c) Neither the Borrower nor any Subsidiary has on the date hereof any material
Debt (including Disqualified Capital Stock) or any contingent liabilities,
off-balance sheet liabilities or partnerships, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
the Financial Statements or disclosed in any Schedules provided for herein prior
to the Effective Date.

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Subsidiary (i) not fully covered by
insurance (except for normal deductibles) as to which there is a reasonable
possibility of an adverse determination that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) that involve any Loan Document or the
Transactions.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect on the Borrower:

(a) the Borrower and its Subsidiaries and each of their respective Properties
and operations thereon are, and within all applicable statute of limitation
periods have been, in compliance with all applicable Environmental Laws;

(b) the Borrower and its Subsidiaries have obtained all Environmental Permits
required for their respective operations and each of their Properties, with all
such Environmental Permits being currently in full force and effect, and none of
Borrower or its Subsidiaries has received any written notice or otherwise has
knowledge that any such existing Environmental Permit will be revoked or that
any application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied;

(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or
to the knowledge of a Responsible Officer of the Borrower threatened against the
Borrower or its Subsidiaries or any of their respective Properties or as a
result of any operations at the Properties;

 

- 42 -



--------------------------------------------------------------------------------

(d) none of the Properties contain or have contained any: (i) underground
storage tanks; (ii) asbestos-containing materials; or (iii) landfills or dumps;
(iv) hazardous waste management units as defined pursuant to RCRA or any
comparable state law; or (v) sites on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law;

(e) there has been no Release or threatened Release, of Hazardous Materials at,
on, under or from any of Borrower’s or its Subsidiaries’ Properties, there are
no investigations, remediations, abatements, removals, or monitorings of
Hazardous Materials required under applicable Environmental Laws at such
Properties and none of such Properties are adversely affected by any Release or
threatened Release of a Hazardous Material originating or emanating from any
other real property;

(f) neither the Borrower nor its Subsidiaries has received any written notice
asserting an alleged liability or obligation under any applicable Environmental
Laws with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials at, under, or Released or threatened to be
Released from any real properties offsite the Borrower’s or its Subsidiaries’
Properties and there are no conditions or circumstances that would reasonably be
expected to result in the receipt of such written notice;

(g) there has been no exposure of any Person or property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Borrower’s or its Subsidiaries’ Properties that would reasonably be
expected to form the basis for a claim for damages or compensation and there are
no conditions or circumstances that would reasonably be expected to result in
the receipt of notice regarding such exposure; and

(h) the Borrower and its Subsidiaries have provided to Lenders complete and
correct copies of all environmental site assessment reports, investigations,
studies, analyses, and correspondence on environmental matters (including
matters relating to any alleged noncompliance with or liability under
Environmental Laws) that are in any of the Borrower’s or its Subsidiaries’
possession or control and relating to their respective Properties or operations
thereon.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Borrower and each Subsidiary (i) is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and (ii) possesses all
licenses, permits, franchises, exemptions, approvals and other authorizations
granted by Governmental Authorities necessary for the ownership of its Property
and the conduct of its business, except in either case where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

(b) Neither the Borrower nor any Subsidiary is in default nor has any event or
circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default or would
require the Borrower or a Subsidiary to Redeem or make any offer to Redeem under
any indenture, note, credit agreement or instrument pursuant to which any
Material Indebtedness is outstanding or by which the Borrower or any Subsidiary
or any of their Properties is bound.

 

- 43 -



--------------------------------------------------------------------------------

(c) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.

Section 7.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of Taxes and other governmental charges
are, in the reasonable opinion of the Borrower, adequate. No Tax Lien (other
than an Excepted Lien of the type in (a) of the definition thereof) has been
filed and, to the knowledge of the Borrower, no claim is being asserted with
respect to any such Tax or other such governmental charge.

Section 7.10 ERISA.

(a) Except for such noncompliance as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the Borrower, the
Subsidiaries and each ERISA Affiliate have complied with ERISA and, where
applicable, the Code regarding each Plan.

(b) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, each Plan is, and has been, maintained in
substantial compliance with ERISA and, where applicable, the Code.

(c) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, no act, omission or transaction has
occurred which could result in imposition on the Borrower, any Subsidiary or any
ERISA Affiliate (whether directly or indirectly) of (i) either a civil penalty
assessed pursuant to subsections (c), (i) or (l) of section 502 of ERISA or a
tax imposed pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of
fiduciary duty liability damages under section 409 of ERISA.

(d) No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated in a distress termination under section
4041(c) of ERISA since January 1, 2000. Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
no liability to the PBGC (other than for the payment of current premiums which
are not past due) by the Borrower, any Subsidiary or any ERISA Affiliate has
been incurred with respect to any Plan. Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
no ERISA Event with respect to any Plan has occurred.

 

- 44 -



--------------------------------------------------------------------------------

(e) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, full payment when due has been made of all
amounts which the Borrower, the Subsidiaries or any ERISA Affiliate is required
under the terms of each Plan or applicable law to have paid as contributions to
such Plan as of the date hereof, and no accumulated funding deficiency (as
defined in section 302 of ERISA and section 412 of the Code), whether or not
waived, exists with respect to any Plan.

(f) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, the actuarial present value of the benefit
liabilities under each Plan which is subject to Title IV of ERISA does not, as
of the end of the Borrower’s most recently ended fiscal year, exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities. The term
“actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA.

(g) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, neither the Borrower, the Subsidiaries nor
any ERISA Affiliate sponsors, maintains, or contributes to an employee welfare
benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by the Borrower, a Subsidiary or any
ERISA Affiliate in its sole discretion at any time.

(h) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, neither the Borrower, the Subsidiaries nor
any ERISA Affiliate sponsors, maintains or contributes to, or has at any time in
the six-year period preceding the date hereof sponsored, maintained or
contributed to, any Multiemployer Plan.

(i) Except for amounts less than $100,000, neither the Borrower, the
Subsidiaries nor any ERISA Affiliate is required to provide security under
section 401(a)(29) of the Code due to a Plan amendment that results in an
increase in current liability for the Plan.

Section 7.11 Disclosure; No Material Misstatements. The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could, if breached or violated by, enforced against, or adversely
determined in relation to, the Borrower or any of its Subsidiaries, reasonably
be expected to result in a Material Adverse Effect. No reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower or any Subsidiary to the Administrative Agent or any Lender or any of
their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. There
are no statements or conclusions in any Reserve Report prepared by the chief
engineer of the Borrower (and with respect to a Reserve Report prepared by an
Approved Petroleum Engineer, to the knowledge of a Responsible Officer of the
Borrower), which are based upon or include misleading information or fail to
take into account material information regarding the matters reported therein.

 

- 45 -



--------------------------------------------------------------------------------

Section 7.12 Insurance. The Borrower maintains, and has caused to be maintained
for each of its Subsidiaries, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. The loss payable clauses or provisions in said
insurance policy or policies insuring any of the collateral for the Loans are
endorsed in favor of and made payable to the Administrative Agent as its
interests may appear, and such policies name the Administrative Agent and the
Lenders as “additional insureds” and provide that the insurer will endeavor to
give at least 30 days prior notice of any cancellation to the Administrative
Agent.

Section 7.13 Restriction on Liens. Neither the Borrower nor any of the
Subsidiaries is a party to any material agreement or arrangement (other than
(a) the First Lien Loan Documents, (b) agreements evidencing Debt permitted
pursuant to Section 9.02(j) and (c) Capital Leases creating Liens permitted by
Section 9.03(c), but then only on the Property subject of such Capital Lease),
or subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to the Administrative Agent and
the Lenders on or in respect of their Properties to secure the Indebtedness and
the Loan Documents, except, in each case, as provided in Section 9.16.

Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall be a supplement to Schedule 7.14, the Borrower has no
Subsidiaries and the Borrower has no Foreign Subsidiaries. Each Subsidiary on
such schedule is a Wholly-Owned Subsidiary unless otherwise indicated.

Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Rex Energy Corporation; and the
organizational identification number of the Borrower in its jurisdiction of
organization is 4313846 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 8.01(n) in accordance with
Section 12.01). The Borrower’s principal place of business and chief executive
offices are located at the address specified in Section 12.01 (or as set forth
in a notice delivered pursuant to Section 8.01(n) and Section 12.01(c)). Each
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.14 (or as set forth
in a notice delivered pursuant to Section 8.01(n)).

 

- 46 -



--------------------------------------------------------------------------------

Section 7.16 Properties; Titles, Etc.

(a) Each of the Borrower and the Subsidiaries has good and defensible title to
the Oil and Gas Properties evaluated in the most recently delivered Reserve
Report and to all its personal Properties, in each case, free and clear of all
Liens except Liens permitted by Section 9.03 and such defects in title as could
not, individually or in the aggregate, reasonably be expected to materially
distract from the value thereof to, or the use thereof in, the business of the
Borrower and its Subsidiaries. After giving full effect to the Excepted Liens,
the Borrower or the Subsidiary specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such Properties shall
not in any material respect obligate the Borrower or such Subsidiary to bear the
costs and expenses relating to the maintenance, development and operations of
each such Property in an amount in excess of the working interest of each
Property set forth in the most recently delivered Reserve Report that is not
offset by a corresponding proportionate increase in the Borrower’s or such
Subsidiary’s net revenue interest in such Property.

(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Subsidiaries in all material respects are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the
Borrower and the Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the
Borrower and the Subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted prior to the date hereof.

(d) All of the personal Properties of the Borrower and the Subsidiaries which
are reasonably necessary for the operation of their businesses in all material
respects are in good working condition and are maintained in accordance with
prudent business standards, except for such Properties as could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

(e) The Borrower and each Subsidiary owns, or possesses the right to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. The Borrower and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.

Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Borrower and its
Subsidiaries have been maintained, operated and developed by the Borrower or its
Subsidiaries in a good and workmanlike manner

 

- 47 -



--------------------------------------------------------------------------------

and in conformity in all material respects with all applicable Governmental
Requirements and in conformity in all material respects with the provisions of
all leases, subleases or other contracts comprising a part of the Hydrocarbon
Interests and other contracts and agreements forming a part of the Oil and Gas
Properties of the Borrower and its Subsidiaries, in each case to which the
Borrower or its Subsidiaries are a party. Specifically in connection with the
foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of the Borrower or any
Subsidiary is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of the Borrower or any Subsidiary is deviated
from the vertical more than the maximum permitted by Governmental Requirements,
and such wells are, in fact, bottomed under and are producing from, and the well
bores are wholly within, the Oil and Gas Properties (or in the case of wells
located on Properties unitized therewith, such unitized Properties) of the
Borrower or such Subsidiary. All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by the Borrower or any of its Subsidiaries that are necessary to
conduct normal operations in all material respects are being maintained in a
condition reasonably adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by the Borrower or any of its
Subsidiaries, in a manner consistent with the Borrower’s or its Subsidiaries’
past practices (other than those the failure of which to maintain in accordance
with this Section 7.17 could not reasonably be expected to have a Material
Adverse Effect.

Section 7.18 Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18
or on the most recent certificate delivered pursuant to Section 8.12(c), on a
net basis there are no gas imbalances, take or pay or other prepayments which
would require the Borrower or any of its Subsidiaries to deliver Hydrocarbons
produced from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor exceeding one-half bcf of gas (on an
mcf equivalent basis) in the aggregate.

Section 7.19 Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 7.19, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts the Borrower represents that it
or its Subsidiaries are receiving a price for all production sold thereunder
which is computed substantially in accordance with the terms of the relevant
contract and are not having deliveries curtailed substantially below the subject
Property’s delivery capacity), no material agreements exist which are not
cancelable on 60 days notice or less without penalty or detriment for the sale
of production from the Borrower’s or its Subsidiaries’ Hydrocarbons (including,
without limitation, calls on or other rights to purchase, production, whether or
not the same are currently being exercised) that (a) pertain to the sale of
production at a fixed price and (b) have a maturity or expiry date of longer
than six (6) months from the date hereof.

Section 7.20 Swap Agreements. Schedule 7.20, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(f), sets forth a true and complete list of all Swap Agreements
of the Borrower and each Subsidiary, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark to market value thereof, all credit support agreements relating
thereto (including any margin required or supplied) and the counterparty to each
such agreement.

 

- 48 -



--------------------------------------------------------------------------------

Section 7.21 Use of Loans. The proceeds of the Loans shall be used (a) to
finance the acquisition of certain oil and gas leases in Ohio and Pennsylvania,
(b) to pay amounts outstanding under the First Lien Credit Agreement, and
(c) for general corporate purposes of the Borrower. The Borrower and its
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan will be used for any purpose which violates the provisions of
Regulations T, U or X of the Board.

Section 7.22 Solvency. After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Guarantors, taken as
a whole, will exceed the aggregate Debt of the Borrower and the Guarantors on a
consolidated basis, as the Debt becomes absolute and matures, (b) each of the
Borrower and the Guarantors will not have incurred or intended to incur, and
will not believe that it will incur, Debt beyond its ability to pay such Debt
(after taking into account the timing and amounts of cash to be received by each
of the Borrower and the Guarantors and the amounts to be payable on or in
respect of its liabilities, and giving effect to amounts that could reasonably
be received by reason of indemnity, offset, insurance or any similar
arrangement) as such Debt becomes absolute and matures and (c) each of the
Borrower and the Guarantors will not have (and will have no reason to believe
that it will have thereafter) unreasonably small capital for the conduct of its
business.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the principal of and interest on each Loan and all fees payable hereunder
and all other amounts payable under the Loan Documents shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of the Borrower, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by KPMG, LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

 

- 49 -



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D-2
hereto (i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 8.13(b) and Section 9.01 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 7.03(a) that
would affect the preparation of the financial statements most-recently required
to be delivered in accordance with Section 8.01(a) and (b) or the computation of
any financial ratio in Section 9.01 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.

(d) Certificate of Accounting Firm — Defaults. Concurrently with any delivery of
financial statements under Section 8.01(a), a certificate of the independent
accounting firm that reported on such financial statements stating whether they
obtained knowledge during the course of their examination of such financial
statements of any Default (which certificate may be limited to the extent
required by accounting rules or guidelines).

(e) Certificate of Financial Officer — Consolidating Information. If, at any
time, all of the Subsidiaries of the Borrower are not Consolidated Subsidiaries,
then concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer setting
forth consolidating spreadsheets that show all Subsidiaries and the eliminating
entries, in such form as would be presentable to the independent accountants of
the Borrower.

(f) Certificate of Financial Officer – Swap Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) and Section 8.01(b), a
certificate of a Financial Officer, in form and substance satisfactory to the
Administrative Agent, setting forth as of the last Business Day of such fiscal
quarter or fiscal year, a true and complete list of all Swap Agreements of the
Borrower and each Subsidiary, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor, any new credit support agreements relating
thereto not listed on Schedule 7.19, any margin required or supplied under any
credit support document, and the counterparty to each such agreement.

 

- 50 -



--------------------------------------------------------------------------------

(g) Certificate of Insurer — Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01 (a), a certificate of insurance
coverage from each insurer or one or more insurance agencies with respect to the
insurance required by Section 8.07, in form and substance satisfactory to the
Administrative Agent, and, if requested by the Administrative Agent or any
Lender, copies of the applicable policies.

(h) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any of its Subsidiaries by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower or any such Subsidiary, and a copy of
any response by the Borrower or any such Subsidiary, or the board of directors
or other appropriate governing body of the Borrower or any such Subsidiary, to
such letter or report.

(i) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national securities exchange, or distributed by the Borrower to
its security holders generally, as the case may be.

(j) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished by the Borrower to
any holder of debt securities of the Borrower or any Subsidiary pursuant to the
terms of any preferred stock designation, indenture, loan or credit or other
similar agreement (including the First Lien Credit Agreement), other than this
Agreement and not otherwise required to be furnished to the Lenders pursuant to
any other provision of this Section 8.01.

(k) Lists of Purchasers. Promptly following the written request of the
Administrative Agent, a list of all Persons, as of a specified date, purchasing
Hydrocarbons from the Borrower or any Subsidiary.

(l) Notice of Sales of Oil and Gas Properties. In the event the Borrower or any
Subsidiary intends to sell, transfer, assign or otherwise dispose of any Oil or
Gas Properties or any Equity Interests in any Subsidiary in accordance with
Section 9.12, prior written notice of such disposition, the price thereof and
the anticipated date of closing and any other details thereof reasonably
requested by the Administrative Agent or any Lender.

(m) Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days following the knowledge thereof by, or the services of
process on, (as the case may be) a Responsible Officer of the Borrower, of the
occurrence of any Casualty Event or the commencement of any action or proceeding
that could reasonably be expected to result in a Casualty Event.

(n) Information Regarding Borrower and Guarantors. Prompt written notice (and in
any event within ten (10) Business Days thereafter) of any change (i) in the
Borrower’s or any Guarantor’s company or corporate name or in any trade name
used to identify such Person in the conduct of its business or in the ownership
of its Properties, (ii) in the location of the Borrower’s or any Guarantor’s
chief executive office or principal place of business, (iii) in the Borrower’s
or any Guarantor’s identity or company or corporate structure or in the
jurisdiction in which such Person is incorporated, organized or formed, (iv) in
the Borrower’s or any Guarantor’s organizational identification number in its
jurisdiction of organization, and (v) in the Borrower’s or any Guarantor’s
federal taxpayer identification number.

 

- 51 -



--------------------------------------------------------------------------------

(o) Production Report and Lease Operating Statements. Within 60 days after the
end of each fiscal quarter, a report setting forth, for each calendar month
during the then elapsed portion of the fiscal year, the volume of production and
sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month from the
Oil and Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.

(p) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the First Lien Loan Documents, Organizational
Documents, any preferred stock designation or any other organic document of the
Borrower or any Subsidiary.

(q) Ratings Change. Promptly after Moody’s or S&P shall have announced a change
in the rating established or deemed to have been established for the Index Debt
or any other Material Indebtedness, written notice of such rating change.

(r) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary (including, without limitation, any
Plan or Multiemployer Plan and any reports or other information required to be
filed under ERISA), or compliance with the terms of this Agreement or any other
Loan Document, as the Administrative Agent or any Lender may reasonably request.

(s) Material Divestiture or Acquisition. Upon any Material Divestiture or
Acquisition Date, the Borrower shall provide to the Administrative Agent and the
Lenders a certificate from a Responsible Officer that attaches reasonably
detailed calculations demonstrating compliance with Section 9.01(d).

(t) Notice of Senior Debt Issuance. Written notice at least five (5) days prior
to the offering of any Debt as contemplated by Section 9.02(j), specifying the
amount thereof and the anticipated date of closing.

Documents required to be delivered pursuant to Section 8.01(a), (b), (h), (i) or
(j), to the extent any such documents are included in materials otherwise filed
with the SEC, may be delivered electronically and if so delivered, shall be
deemed to have been delivered to the Administrative Agent and each Lender on the
date on which the Borrower notifies the Agent such documents (i) have been
posted, or on which the Borrower provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 12.01; or
(ii) are posted on the Borrower’s behalf on an Internet or intranet website, if
any, to which Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting by the Borrower of its Annual
Reports on form 10-K, Quarterly Reports on Form 10-Q and current Reports on Form
8-K.

 

- 52 -



--------------------------------------------------------------------------------

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Subsidiary not
previously disclosed in writing to the Administrative Agent or any material
adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Administrative Agent)
that, in either case, if adversely determined (and with respect to any threat,
reasonably sustainable in the Borrower’s good faith determination), could
reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000;

(d) the occurrence of any of the events described in Sections 10.01(h), (i) or
(j) with respect to any Subsidiary that is not a Guarantor; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business and maintain, if necessary, its qualification to do business in each
other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
conversion, consolidation, liquidation or dissolution permitted under
Section 9.11.

Section 8.04 Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities of the Borrower
and all of its Subsidiaries before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate actions, (b) the Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any material Property of the Borrower or any Subsidiary.

 

- 53 -



--------------------------------------------------------------------------------

Section 8.05 Performance of Obligations under Loan Documents. The Borrower will
pay the Notes in accordance with the terms thereof, and the Borrower will, and
will cause each Subsidiary to, do and perform every act and discharge all of the
obligations to be performed and discharged by them under the Loan Documents,
including, without limitation, this Agreement, at the time or times and in the
manner specified.

Section 8.06 Operation and Maintenance of Properties. The Borrower will, and
will cause each Subsidiary to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all applicable Governmental Requirements, including, without limitation,
applicable pro ration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder, except where (i) the validity or amount thereof
is being contested in good faith by appropriate actions, (ii) it has set aside
adequate reserves with respect thereto in accordance with GAAP and (iii) the
failure to so act could not reasonably be expected to result in a Material
Adverse Effect or result in the forfeiture of any of its material Property.

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties, except where (i) the validity or amount thereof is being
contested in good faith by appropriate actions, (ii) it has set aside adequate
reserves with respect thereto in accordance with GAAP and (iii) the failure to
so act could not reasonably be expected to result in a Material Adverse Effect
or result in the forfeiture of any of its material Property.

(e) to the extent the Borrower is not the operator of any Property, the Borrower
shall use reasonable efforts to cause the operator to comply with this
Section 8.06; provided, however, in no event shall it be required to expend any
amounts, incur any obligations or expose itself to any economic consequences as
a requirement to comply with this Section 8.06(e).

 

- 54 -



--------------------------------------------------------------------------------

Section 8.07 Insurance. The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. The loss payable clauses or provisions in said insurance policy or
policies insuring any of the collateral for the Loans shall be endorsed in favor
of and made payable to the Administrative Agent as its interests may appear and
such policies shall name the Administrative Agent and the Lenders as “additional
insureds” and provide that the insurer will endeavor to give at least 30 days
prior notice of any cancellation to the Administrative Agent.

Section 8.08 Books and Records; Inspection Rights. The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice and during normal business hours, to
visit and inspect its Properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested, in each case, subject to applicable safety standards,
applicable privilege and confidentiality restrictions, and restrictions of
owners of such records or properties who are neither the Borrower nor any
Subsidiary.

Section 8.09 Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply in all material respects with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its Property,
except where (i) such law, rule, regulation or order is being contested in good
faith by appropriate actions diligently conducted or (ii) the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 8.10 Environmental Matters.

(a) The Borrower shall: (i) comply, and shall cause its Properties and
operations and each Subsidiary and each Subsidiary’s Properties and operations
to comply, with all applicable Environmental Laws, the breach of which could be
reasonably expected to have a Material Adverse Effect; (ii) not dispose of or
otherwise release, and shall cause each Subsidiary not to dispose of or
otherwise release, any oil, oil and gas waste, hazardous substance, or solid
waste on, under, about or from any of the Borrower’s or its Subsidiaries’
Properties or any other Property to the extent caused by the Borrower’s or any
of its Subsidiaries’ operations except in compliance with applicable
Environmental Laws, the disposal or release of which could reasonably be
expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Subsidiary to timely obtain or file, all notices, permits,
licenses, exemptions, approvals, registrations or other authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair,

 

- 55 -



--------------------------------------------------------------------------------

restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future disposal or other release of any
oil, oil and gas waste, hazardous substance or solid waste on, under, about or
from any of the Borrower’s or its Subsidiaries’ Properties, which failure to
commence and diligently prosecute to completion could reasonably be expected to
have a Material Adverse Effect; and (v) establish and implement, and shall cause
each Subsidiary to establish and implement, such policies of environmental audit
and compliance as may be necessary to continuously determine and assure that the
Borrower’s and its Subsidiaries’ obligations under this Section 8.10(a) are
timely and fully satisfied, which failure to establish and implement could
reasonably be expected to have a Material Adverse Effect.

(b) The Borrower will promptly, but in no event later than five days of the
occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any landowner or
other third party against the Borrower or its Subsidiaries or their Properties
of which the Borrower has knowledge in connection with any Environmental Laws
(excluding routine testing and corrective action) if the Borrower reasonably
anticipates that such action will result in liability (whether individually or
in the aggregate) in excess of $1,000,000, not fully covered by insurance,
subject to normal deductibles.

(c) The Borrower will, and will cause each Subsidiary to, provide environmental
audits and tests in accordance with American Society of Testing Materials
standards upon request by the Administrative Agent and the Lenders and no more
than once per year in the absence of any Event of Default (or as otherwise
required to be obtained by the Administrative Agent or the Lenders by any
Governmental Authority), in connection with any future acquisitions of Oil and
Gas Properties or other Properties.

Section 8.11 Further Assurances.

(a) The Borrower at its sole expense will, and will cause each Subsidiary to,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any Subsidiary, as the case may be,
in the Loan Documents, including the Notes, or to further evidence and more
fully describe the collateral intended as security for the Indebtedness, or to
correct any omissions in this Agreement or the Security Instruments, or to state
more fully the obligations secured therein, or to perfect, protect or preserve
any Liens created pursuant to this Agreement or any of the Security Instruments
or the priority thereof, or to make any recordings, file any notices or obtain
any consents, or to evidence an increase in the Applicable Margin to the extent
required by the definition thereof, all as may be reasonably necessary or
appropriate, in the sole discretion of the Administrative Agent, in connection
therewith.

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property without the signature of the Borrower or any
other Guarantor where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law.

 

- 56 -



--------------------------------------------------------------------------------

Section 8.12 Reserve Reports.

(a) On or before March 1st and September 1st of each year, commencing March 1,
2012, the Borrower shall furnish to the Administrative Agent and the Lenders a
Reserve Report evaluating the Oil and Gas Properties of the Borrower and its
Subsidiaries as of the immediately preceding January 1st and July 1st. The
Reserve Report as of January 1 of each year shall be prepared by one or more
Approved Petroleum Engineers, and the July 1 Reserve Report of each year shall
be prepared by or under the supervision of the chief engineer of the Borrower
who shall certify such Reserve Report to be true and accurate in all material
respects and to have been prepared in accordance with the procedures used in the
immediately preceding January 1 Reserve Report. Each Reserve Report shall be
accompanied by a report, in form and substance satisfactory to the
Administrative Agent, prepared by the applicable Approved Petroleum Engineers or
the chief engineer of Borrower, as applicable, that sets forth as of the
effective date of the Reserve Report it is delivered with, projections of future
net income from Proved Reserves attributable to Oil and Gas Properties of the
Borrower and its Subsidiaries using pricing and cost assumptions as set forth in
the definition of NYMEX Price and Total Proved PV10 Value.

(b) In the event of an unscheduled redetermination of the Borrowing Base under
the First Lien Loan Agreement, the Borrower shall concurrently furnish to the
Administrative Agent and the Lenders the Reserve Report delivered to the First
Lien Agent in connection with such redetermination.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer
certifying that in all material respects: (i) the factual information contained
in the Reserve Report and any other information delivered in connection
therewith is true and correct, (ii) the Borrower or its Subsidiaries owns good
and defensible title to the Oil and Gas Properties evaluated in such Reserve
Report and such Properties are free of all Liens except for Liens permitted by
Section 9.03, (iii) except as set forth on an exhibit to the certificate, on a
net basis there are no gas imbalances, take or pay or other prepayments in
excess of the volume specified in Section 7.18 with respect to its Oil and Gas
Properties evaluated in such Reserve Report which would require the Borrower or
any Subsidiary to deliver Hydrocarbons either generally or produced from such
Oil and Gas Properties at some future time without then or thereafter receiving
full payment therefor, (iv) none of their Oil and Gas Properties have been sold
since the date of the last Borrowing Base determination under the First Lien
Loan Agreement except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by the Administrative Agent, (v) attached to the
certificate is a list of all marketing agreements entered into subsequent to the
later of the date hereof or the most recently delivered Reserve Report which the
Borrower could reasonably be expected to have been obligated to list on Schedule
7.19 had such agreement been in effect on the date hereof, (vi) attached thereto
is a schedule of the Oil and Gas Properties evaluated by such Reserve Report
that are Mortgaged Properties and demonstrating the percentage of the total
value of the Oil and Gas Properties that the value of such Mortgaged Properties
represent, and (vii) attached thereto are reasonably detailed calculations
demonstrating compliance with Section 9.01(d).

 

- 57 -



--------------------------------------------------------------------------------

Section 8.13 Title Information.

(a) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12(a), the Borrower will deliver title
information in form and substance acceptable to the Administrative Agent
covering enough of the Oil and Gas Properties evaluated by such Reserve Report
that were not included in the immediately preceding Reserve Report, so that the
Administrative Agent shall have received together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the total value of the Oil and Gas Properties evaluated by
such Reserve Report.

(b) If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions (other than, of a
(y) nature or type that constitutes a permitted Lien pursuant to Section 9.03 or
(z) economically insignificant nature) exist with respect to such additional
Properties, either (i) cure any such title defects or exceptions (including
defects or exceptions as to priority) which are not permitted by Section 9.03
raised by such information, (ii) substitute acceptable Mortgaged Properties with
no title defects or exceptions except for Excepted Liens (other than Excepted
Liens described in clauses (e), (g) and (h) of such definition and other than,
of a (y) nature or type that constitutes a permitted Lien pursuant to
Section 9.03 or (z) economically insignificant nature) having an equivalent
value or (iii) deliver title information in form and substance acceptable to the
Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, satisfactory title information on at least 80% of the value of the Oil
and Gas Properties evaluated by such Reserve Report.

(c) If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured pursuant to Section 8.13(b)
within such 60-day period or the Borrower does not comply with the requirements
to provide acceptable title information covering 80% of the value of the Oil and
Gas Properties evaluated in the most recent Reserve Report, such default shall
not be a Default, but instead the Administrative Agent and/or the Majority
Lenders shall have the right to exercise the following remedy in their sole
discretion from time to time, and any failure to so exercise this remedy at any
time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders. To the extent that the Administrative Agent
or the Majority Lenders are not satisfied with title to any Oil and Gas
Properties after the 60-day period has elapsed, such unacceptable Oil and Gas
Properties shall not count towards the eighty percent (80%) requirement.

Section 8.14 Additional Collateral; Additional Guarantors.

(a) In connection with each redetermination of the Borrowing Base under the
First Lien Credit Agreement, the Borrower shall review the Reserve Report and
the list of current Mortgaged Properties (as described in Section 8.12(c)(vi))
to ascertain whether the Mortgaged Properties represent at least 80% of the
total value of the Oil and Gas Properties evaluated in the most recently
completed Reserve Report after giving effect to exploration and production
activities, acquisitions, dispositions and production. In the event that the
Mortgaged Properties do not represent at least 80% of such total value, then the
Borrower shall, and shall cause its

 

- 58 -



--------------------------------------------------------------------------------

Subsidiaries to, grant (from its available unencumbered Property), within thirty
(30) days of delivery of the certificate required under Section 8.12(c), to the
Administrative Agent as security for the Indebtedness a first-priority Lien
interest (provided that Excepted Liens of the type described in clauses (a) to
(d) and (f) of the definition thereof may exist, but subject to the provisos at
the end of such definition) on additional Oil and Gas Properties not already
subject to a Lien of the Security Instruments such that after giving effect
thereto, the Mortgaged Properties will represent at least 80% of such total
value. All such Liens will be created and perfected by and in accordance with
the provisions of deeds of trust, security agreements and financing statements
or other Security Instruments, all in form and substance reasonably satisfactory
to the Administrative Agent and the Borrower and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with the foregoing, if any Domestic Subsidiary
places a Lien on its Oil and Gas Properties and such Subsidiary is not a
Guarantor, then it shall become a Guarantor and comply with Section 8.14(b).

(b) In the event that (i) the Borrower determines that any Subsidiary is a
Material Domestic Subsidiary or (ii) any Domestic Subsidiary incurs or
guarantees any Debt (other than Debt of the nature described at clause (c) of
the definition of the defined term “Debt”), the Borrower shall promptly cause
such Subsidiary to guarantee the Indebtedness pursuant to the Guaranty and
Collateral Agreement. In connection therewith, the Borrower shall, or shall
cause such Subsidiary to, (A) execute and deliver a supplement to the Guaranty
and Collateral Agreement executed by such Subsidiary, (B) pledge all of the
Equity Interests of such new Subsidiary (including, without limitation, delivery
(if applicable) of original certificates evidencing the Equity Interests of such
Subsidiary, together with an appropriate undated stock powers for each
certificate duly executed in blank by the registered owner thereof) and
(C) execute and deliver such other additional closing documents, certificates
and legal opinions as shall reasonably be requested by the Administrative Agent.

Section 8.15 ERISA Compliance. The Borrower will promptly furnish and will cause
the Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (i) promptly after receipt of a written request by the
Administrative Agent, copies of each annual and other report with respect to
each Plan or any trust created thereunder, filed with the United States
Secretary of Labor, the Internal Revenue Service or the PBGC, (ii) immediately
upon becoming aware of the occurrence of any ERISA Event or of any “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by the Chief Executive Officer or the principal Financial Officer,
the Subsidiary or the ERISA Affiliate, as the case may be, specifying the nature
thereof, what action the Borrower, the Subsidiary or the ERISA Affiliate is
taking or proposes to take with respect thereto, and, when known, any action
taken or proposed by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto, and (iii) immediately upon receipt thereof,
copies of any notice of the PBGC’s intention to terminate or to have a trustee
appointed to administer any Plan. With respect to each Plan (other than a
Multiemployer Plan), the Borrower will, and will cause each Subsidiary and ERISA
Affiliate to, (i) satisfy in full and in a timely manner, without incurring any
late payment or underpayment charge or penalty and without giving rise to any
lien, all of the contribution and funding requirements of section 412 of the
Code (determined without regard to subsections (d), (e), (f) and (k) thereof)
and of section 302 of ERISA (determined without regard to sections 303, 304 and
306 of ERISA), and (ii) pay, or cause to be paid, to the PBGC in a timely
manner, without incurring any late payment or underpayment charge or penalty,
all premiums required pursuant to sections 4006 and 4007 of ERISA.

 

- 59 -



--------------------------------------------------------------------------------

Section 8.16 Swap Agreements. The Borrower shall maintain the hedge position
established by the Swap Agreements required under Section 6.01(p) during the
period specified therein. In addition, if the Loans and all other amounts
payable under the Loan Documents have not been paid in full on or prior to the
first anniversary of the Effective Date, the Borrower shall provide the
Administrative Agent with evidence, semi-annually, on each Redetermination Date
thereafter, that it has purchased and shall maintain one or more commodity
hedges (i) with one or more Approved Counterparties, (ii) which have aggregate
notional volumes of at least 60% (but not more than the amount permitted
pursuant to Section 9.18) of the reasonably estimated projected crude oil
production and at least 60% (but not more than the amount permitted pursuant to
Section 9.18) of the reasonably estimated projected natural gas production, in
each case, from its proved developed, producing Oil and Gas Properties as
determined by reference to the most recent Reserve Report for a period of 36
months. The Borrower shall neither assign, terminate or unwind any Swap
Agreements required to be maintained by Section 6.01(p) or this Section 8.16 nor
sell any such Swap Agreements if the effect of such action (when taken together
with any other Swap Agreements executed contemporaneously with the taking of
such action) would have the effect of canceling its positions under such Swap
Agreements required hereby, unless, in each event, an event of default has
occurred thereunder, and it is the non-defaulting party, or a termination event
has occurred thereunder, and it is not the affected party, and it has notified
the Administrative Agent of any such occurrence.

Section 8.17 Marketing Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in marketing activities for any Hydrocarbons
or enter into any contracts related thereto other than (a) contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from their
proved Oil and Gas Properties during the period of such contract, (b) contracts
for the sale of Hydrocarbons scheduled or reasonably estimated to be produced
from proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of the Borrower and its
Subsidiaries that the Borrower or one of its Subsidiaries has the right to
market pursuant to joint operating agreements, unitization agreements or other
similar contracts that are usual and customary in the oil and gas business and
(c) other contracts for the purchase and/or sale of Hydrocarbons of third
parties (i) which have generally offsetting provisions (i.e. corresponding
pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken and (ii) for which appropriate credit support has been taken
to alleviate the material credit risks of the counterparty thereto.

Section 8.18 Post-Closing Agreements. The Borrower shall cause local counsel in
each state in which a mortgage or deed of trust is filed naming the
Administrative Agent as the secured party to issue opinions in form and
substance satisfactory to the Administrative Agent and covering the matters
outlined in Exhibit H hereto, within 10 days of the Effective Date.

 

- 60 -



--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS

Until the principal of and interest on each Loan and all fees payable hereunder
and all other amounts payable under the Loan Documents have been paid in full,
the Borrower covenants and agrees with the Lenders that:

Section 9.01 Financial Covenants.

(a) Interest Coverage Ratio. The Borrower will not, as of the last day of any
fiscal quarter, permit its ratio of EBITDAX for the period ending on such day to
Interest Expense for the period of the four fiscal quarters ending on such day
to be less than 3.0 to 1.0.

(b) Ratio of Total Debt to EBITDAX. The Borrower will not, as of the last day of
any fiscal quarter, permit its ratio of Total Debt as of such date to EBITDAX
for the period ending on such day to be greater than (i) 4.25 to 1.00 for each
fiscal quarter ending prior to March 31, 2013 and (ii) 4.00 to 1.00 for the
fiscal quarter ending March 31, 2013 and each fiscal quarter thereafter.

(c) Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter, its ratio of (i) consolidated current assets (including the
unused amount of the total Commitments (as defined in the First Lien Credit
Agreement), but excluding non-cash assets under FAS 133) as of such day to
(ii) consolidated current liabilities (excluding non-cash obligations under FAS
133 and unused availability under the First Lien Credit Agreement) as of such
day to be less than 1.0 to 1.0.

(d) PV-10 Ratio. The Borrower will not permit its PV-10 Ratio as of any
Redetermination Date or any Material Divestiture or Acquisition Date, to be less
than 1.50 to 1.00.

Section 9.02 Debt. The Borrower will not, and will not permit any Subsidiary to,
incur, create, assume or suffer to exist any Debt, except:

(a) the Notes or other Indebtedness or any guaranty of or suretyship arrangement
for the Notes or other Indebtedness.

(b) Debt of the Borrower and its Subsidiaries existing on the date hereof and
listed in Schedule 9.02, and any refinancings, refundings, renewals or
extensions thereof; provided that (i) the amount of each such Debt has not
increased at the time of such refinancing, funding, renewal or extension except
by an amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with such refinancing,
refunding, renewal or extension, (ii) the terms related to principal amount,
amortization, maturity, collateral (if any), and other material terms taken as a
whole, of any such refinancing, refunding, renewal or extending Debt, and of any
agreement entered into or of any instrument issued in connection therewith, are
no more restrictive in any material respect to the Borrower or any Subsidiary
then the terms of any agreement or instrument governing the Debt being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Debt does not exceed the
range of the market interest rates then available

 

- 61 -



--------------------------------------------------------------------------------

to the obligor thereunder for comparable transactions, and (iii) if such Debt is
subordinated to the Indebtedness, the terms relating to subordination of any
such refinancing, refunding, renewal or extending Debt are no less favorable to
the Lenders and the terms of any agreement or instrument governing the Debt
being refinanced, refunded, renewed or extended (“Refinancing Debt”).

(c) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than sixty
(60) days past the date of invoice or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP.

(d) Debt under Capital Leases not to exceed $5,000,000 in the aggregate at any
one time.

(e) Debt associated with bonds or surety obligations required by Governmental
Requirements in connection with the operation of the Oil and Gas Properties.

(f) intercompany Debt between the Borrower and any Subsidiary or between
Subsidiaries to the extent permitted by Section 9.05(e); provided that (i) such
Debt is not held, assigned, transferred, negotiated or pledged to any Person
other than the Borrower or one of its Wholly-Owned Subsidiaries, (ii) any such
Debt owed by either the Borrower or a Guarantor shall be subordinated to the
Indebtedness on terms set forth in the Guaranty and Collateral Agreement and
(iii) any such Debt shall not have any scheduled amortization prior to March 1,
2013.

(g) endorsements of negotiable instruments for collection in the ordinary course
of business.

(h) guarantees of the Borrower and any Guarantor in respect of Debt otherwise
permitted hereunder.

(i) Debt under the First Lien Loan Agreement, and Refinancing Debt in respect
thereof in an aggregate principal amount not to exceed $550,000,000; provided
that (i) such Debt shall be created under a single credit facility, and
(ii) such credit facility shall be revolving in nature and the availability of
credit extensions thereunder shall be determined by reference to a “borrowing
base,” which shall be determined in a manner substantially similar to the manner
of the determination of the Borrowing Base as set forth in the First Lien Credit
Agreement as of the date hereof.

(j) unsecured senior or unsecured senior subordinated Debt securities and any
guarantees thereof; provided that: (i) the Borrower shall have complied with
Section 8.01(t); (ii) the proceeds of such Debt are sufficient to pay the
Indebtedness in full (after giving effect to any mandatory prepayment required
to be made under the First Lien Credit Agreement); (iii) both before and after
giving effect to the incurrence of any such Debt, no default or event of default
exists or would exist under the First Lien Credit Agreement; (iv) the Loan
Parties are permitted to use the proceeds of such Debt to prepay the
Indebtedness in full under the terms of the First Lien Credit Agreement and all
conditions to the prepayment of Indebtedness included in the First Lien Credit
Agreement have been satisfied; and (v) the proceeds of such Debt are used to
prepay the Indebtedness in accordance with Section 3.04(c).

 

- 62 -



--------------------------------------------------------------------------------

(k) other Debt not to exceed $10,000,000 in the aggregate at any one time
outstanding.

Section 9.03 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except:

(a) Liens securing the payment of any Indebtedness.

(b) Excepted Liens.

(c) Liens securing Capital Leases permitted by Section 9.02(d) but only on the
Property under lease.

(d) Liens existing on the date hereof and listed in Schedule 9.03 and any
renewals or extensions thereof, provided that (i) neither the property nor the
description of the property covered thereby is changed other than as a result of
maintenance capital expenditures, (ii) the amount secured or benefited thereby
is not increased other than as contemplated by Section 9.02(b), (iii) the direct
or any contingent obligor with respect thereto is not changed other than in a
transaction that is not prohibited by Section 9.11, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 9.02(b).

(e) Liens on Property not constituting collateral for the Indebtedness and not
otherwise permitted by the foregoing clauses of this Section 9.03; provided that
the aggregate principal or face amount of all Debt secured under this
Section 9.03(e) shall not exceed $5,000,000 at any time.

(f) Liens on the Property of a Person which becomes a Subsidiary, or Property
acquired after the date hereof securing Debt permitted by Section 9.02; provided
that (i) such Liens existed at the time such Person becomes a Subsidiary or such
Property is acquired, as the case may be, and were not created in anticipation
thereof, (ii) no such Lien covers any other Property of the Borrower or a
Guarantor, and (iii) the amount of Debt secured thereby is not increased.

(g) Liens securing Debt permitted by Section 9.02(i); provided that such Liens
shall not encumber any Property that is not subject to a Lien (subject to the
priorities set forth in the Intercreditor Agreement) in favor of, or for the
benefit of, the Lenders to secure the Indebtedness.

Section 9.04 Dividends, Distributions and Redemptions.

(a) Restricted Payments. The Borrower will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except
(a) the Borrower may declare and pay dividends with respect to

 

- 63 -



--------------------------------------------------------------------------------

its Equity Interests payable solely in additional shares of its Equity Interests
(other than Disqualified Capital Stock), (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests and (c) the Borrower
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries.

(b) Redemption or Repayment of Subordinated Debt. The Borrower will not, and
will not permit any Subsidiary to: (i) call, make or offer to make any
Redemption of or otherwise Redeem (whether optional or mandatory and whether in
whole or in part) or repay any subordinated Debt permitted to be incurred
hereunder except for a payment of interest or principal at its scheduled payment
date and otherwise in accordance with the terms of such Debt or at any time with
proceeds from a sale or issuance of Equity Interests; (ii) amend, modify, waive
or otherwise change, consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any notes evidencing any subordinated Debt
permitted hereunder or any indenture, agreement, instrument, certificate or
other document relating to any subordinated Debt permitted hereunder if (A) the
effect of such amendment, modification or waiver is to shorten the final
maturity, create amortization of principal thereof, or increase the amount of
any payment of principal thereof or increase the interest rate or shorten any
period for payment of interest thereon or modify the method of calculating the
interest rate, (B) such action requires the payment of a consent, amendment,
waiver or other similar fee on the stated principal amount thereof, (C) such
action adds covenants, events of default or other agreements to the extent more
restrictive than those contained in this Agreement, or (D) such action adds
collateral unless the Loan Documents are being amended at the same time to
reflect such new collateral or the addition of guarantors if required by the
terms thereof; or (iii) designate any Debt (other than any Indebtedness) as
“Specified Senior Indebtedness” or “Specified Guarantor Senior Indebtedness” or
give any such other Debt any other similar designation for the purposes of any
indentures or other documents relating to any subordinated Debt permitted
hereunder.

Section 9.05 Investments, Loans and Advances. The Borrower will not, and will
not permit any Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:

(a) Investments reflected in the Financial Statements or which are disclosed to
the Lenders in Schedule 9.05.

(b) accounts receivable arising in the ordinary course of business.

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed or insured by the United States or any agency thereof, in
each case maturing within one year from the date of acquisition thereof.

(d) commercial paper maturing within one year from the date of acquisition
thereof rated in the highest grade by S&P or Moody’s.

(e) deposits maturing within one year from the date of acquisition thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any

 

- 64 -



--------------------------------------------------------------------------------

state thereof, has capital, surplus and undivided profits aggregating at least
$100,000,000 (as of the date of such bank or trust company’s most recent
financial reports) and has a short term deposit rating of no lower than A2 or
P2, as such rating is set forth from time to time, by S&P or Moody’s,
respectively.

(f) repurchase obligations with a term of not more than 30 days from the date of
acquisition thereof for underlying securities of the type described in Sections
9.05(c) and (e).

(g) deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(f).

(h) Investments (i) made by the Borrower in or to the Guarantors, (ii) made by
any Subsidiary in or to the Borrower or any Guarantor and (iii) made by the
Borrower or any Subsidiary in or to all other Domestic Subsidiaries which are
not Guarantors in an aggregate amount at any one time outstanding not to exceed
$2,000,000.

(i) subject to the limits in Section 9.06, Investments (including, without
limitation, capital contributions) in general or limited partnerships or other
types of entities (each a “venture”) entered into by the Borrower or a
Subsidiary with others in the ordinary course of business; provided that (i) any
such venture is engaged exclusively in oil and gas exploration, development,
production, processing and related activities, including transportation,
(ii) the interest in such venture is acquired in the ordinary course of business
and on fair and reasonable terms and (iii) such venture interests acquired and
capital contributions made (valued as of the date such interest was acquired or
the contribution made) do not exceed, in the aggregate at any time outstanding
an amount equal to $5,000,000.

(j) subject to the limits in Section 9.06, Investments in direct ownership
interests in additional Oil and Gas Properties and gas gathering systems related
thereto or related to farm-out, farm-in, joint operating, joint venture or area
of mutual interest agreements, gathering systems, pipelines or other similar
arrangements which are usual and customary in the oil and gas exploration and
production business located within the geographic boundaries of the United
States of America.

(k) loans or advances to employees, officers or directors in the ordinary course
of business of the Borrower or any of its Subsidiaries, in each case only as
permitted by applicable law, including Section 402 of the Sarbanes Oxley Act of
2002, but in any event not to exceed $2,000,000 in the aggregate at any time
outstanding.

(l) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.04(b) owing to the
Borrower or any Subsidiary as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of its Subsidiaries; provided that the
Borrower shall give the Administrative Agent prompt written notice in the event
that the aggregate amount of all Investments held at any one time under this
Section 9.05(l) exceeds $5,000,000.

(m) Investments existing on the date hereof and listed in Schedule 9.05.

 

- 65 -



--------------------------------------------------------------------------------

(n) (i) guarantees permitted by Section 9.02, and (ii) guarantees by the
Borrower or any Subsidiary for the performance or payment obligations of the
Borrower or any Wholly Owned Subsidiary, which obligations were incurred in the
ordinary course of business and do not constitute Indebtedness.

(o) Investments in any Person to the extent such Investment represents the
non-cash portion of consideration received for a disposition of any property
that was made pursuant to and in compliance with Section 9.12.

(p) any Investments received solely in exchange for Equity Interests consisting
of common stock of the Borrower.

(q) other Investments not to exceed $2,000,000 in the aggregate at any time.

(r) Investment by R.E. Gas in Keystone and RW Gathering in an aggregate amount
not to exceed $45,000,000 in cash and $4,500,000 in Property.

Section 9.06 Nature of Business. The Borrower will not, and will not permit any
Subsidiary to, allow any material change to be made in the character of its
business as an independent oil and gas exploration and production company.

Section 9.07 Limitation on Leases. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or suffer to exist any obligation for
the payment of rent or hire of Property of any kind whatsoever (real or personal
but excluding Capital Leases and leases of Oil and Gas Properties), under leases
or lease agreements which would cause the aggregate amount of all net payments
made by the Borrower and the Subsidiaries pursuant to all such leases or lease
agreements, including, without limitation, any residual payments at the end of
any lease, to exceed $5,000,000 in any period of twelve consecutive calendar
months during the life of such leases.

Section 9.08 Proceeds of Loans. The Borrower will not permit the proceeds of the
Loans to be used for any purpose other than those permitted by Section 7.21.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.

Section 9.09 ERISA Compliance. The Borrower will not, and will not permit any
Subsidiary to, at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i) or
(l) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D of the
Code.

 

- 66 -



--------------------------------------------------------------------------------

(b) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could result in any
liability of the Borrower, a Subsidiary or any ERISA Affiliate to the PBGC.

(c) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto.

(d) permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan.

(e) except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, permit, or allow any ERISA Affiliate to
permit, the actuarial present value of the benefit liabilities under any Plan
maintained by the Borrower, a Subsidiary or any ERISA Affiliate which is
regulated under Title IV of ERISA to exceed the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities. The term “actuarial present
value of the benefit liabilities” shall have the meaning specified in section
4041 of ERISA.

(f) except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to, any Multiemployer Plan.

(g) except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, acquire, or permit any ERISA Affiliate to
acquire, an interest in any Person that causes such Person to become an ERISA
Affiliate with respect to the Borrower or a Subsidiary or with respect to any
ERISA Affiliate of the Borrower or a Subsidiary if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (i) any
Multiemployer Plan, or (ii) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities.

(h) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

(i) amend, or permit any ERISA Affiliate to amend, a Plan resulting in an
increase in current liability such that the Borrower, a Subsidiary or any ERISA
Affiliate is required to provide security to such Plan under section 401(a)(29)
of the Code.

Section 9.10 Sale or Discount of Receivables. Except for receivables obtained by
the Borrower or any Subsidiary out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course

 

- 67 -



--------------------------------------------------------------------------------

of business in connection with the compromise or collection thereof and not in
connection with any financing transaction, the Borrower will not, and will not
permit any Subsidiary to, discount or sell (with or without recourse) any of its
notes receivable or accounts receivable.

Section 9.11 Mergers, Etc. Other than (i) a merger of the Borrower or a Domestic
Subsidiary to effectuate a reincorporation or statutory conversion in another
state of the United States or (ii) a statutory conversion in any state of the
United States, in either case upon at least 30 days’ prior written notice to the
Administrative Agent, the Borrower will not, and will not permit any Subsidiary
to, merge into or with or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person (whether now owned
or hereafter acquired) (any such transaction, a “consolidation”), or liquidate
or dissolve; except that (i) any Subsidiary may merge with or dissolve into any
other Subsidiary, (ii) that the Borrower may merge with any Subsidiary (or such
Subsidiary may be dissolved into the Borrower) so long as the Borrower is the
survivor, (iii) any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary, and may thereafter liquidate or dissolve if applicable; provided
that if the transferor in such a transaction is a Guarantor, then the transferee
must either be the Borrower or a Guarantor and (iv) the Borrower or any
Subsidiary may dispose of all of the Equity Interests of any Subsidiary in
accordance with Section 9.12.

Section 9.12 Sale of Properties. The Borrower will not, and will not permit any
Subsidiary to, sell, assign, farm-out, convey or otherwise transfer any Property
except for (a) the sale of Hydrocarbons in the ordinary course of business;
(b) farmouts in the ordinary course of business of non-proven acreage and
assignments in connection with such farmouts, or the abandonment, farm-out,
exchange, lease or sublease of Oil and Gas Properties not containing such
reserves; (c) the sale or transfer of equipment that is no longer useful or
necessary for the business of the Borrower or such Subsidiary or is replaced by
equipment of at least comparable value or use; (d) the sale or other disposition
of any Oil and Gas Property or any interest therein or any Subsidiary owning Oil
and Gas Properties; provided that (i) 100% of the consideration received in
respect of such sale or other disposition shall be cash, (ii) the consideration
received in respect of such sale or other disposition shall be equal to or
greater than the fair market value of the Oil and Gas Property, interest therein
or Subsidiary subject of such sale or other disposition (if such consideration
exceeds $5,000,000, as reasonably determined by the board of directors or other
governing body of the Borrower and, if requested by the Administrative Agent,
the Borrower shall deliver a certificate of a Responsible Officer of the
Borrower certifying to that effect), (iii) if any such sale or other disposition
is of a Subsidiary owning Oil and Gas Properties, such sale or other disposition
shall include all the Equity Interests of such Subsidiary; (e) dispositions
permitted by Section 9.11; (f) the trade or exchange of Oil and Gas Properties
for Oil and Gas Properties of equivalent value (including any cash or
Investments of the nature described in any of Sections 9.05(c), (d), (e) and
(f) necessary in order to achieve an exchange of equivalent value); provided
that (i) the Administrative Agent shall determine, in its sole discretion,
whether the such value is equivalent and (ii) any Oil and Gas Properties to
which any proved reserves are attributed in the most recent Reserve Report
delivered hereunder may be traded or exchanged hereunder only for Oil and Gas
Properties to which comparable quantities of proved reserves are attributable;
(g) dispositions of assets received pursuant to Section 9.05(l);

 

- 68 -



--------------------------------------------------------------------------------

(h) the grant in the ordinary course of business of any non-exclusive license of
patents, trademarks, registrations therefor and other similar intellectual
property; (i) the granting of any Lien permitted hereunder and dispositions of
property subject to any such Lien that is transferred to the lienholder or its
designee in satisfaction or settlement of such lienholder’s claim; (j) any
disposition of assets pursuant to (i) a condemnation, appropriation, seizure or
similar taking or proceeding by a Governmental Authority, (ii) the requirement
of, or at the direction of, a Governmental Authority or (iii) a Casualty Event;
(k) dispositions of assets, other than collateral for the Indebtedness,
constituting non-cash contributions to a joint venture to the extent such
Investment is permitted pursuant to Section 9.05(i) (for the purpose of
determining compliance with the limitations of such Section, the assets shall be
valued at the value attributable thereto in the joint venture agreement, or, if
greater, fair market value); (l) dispositions of Property to the Borrower or any
Guarantor; and (m) sales and other dispositions of Properties not regulated by
Section 9.12(a) to (d) having a fair market value not to exceed $5,000,000
during any 12-month period.

Section 9.13 Environmental Matters. The Borrower will not, and will not permit
any Subsidiary to, cause or permit any of its Property to be in violation of, or
perform any action or permit any action which will subject any such Property to
any Remedial Work under any Environmental Laws, assuming disclosure to the
applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property where such violations or
remedial obligations could reasonably be expected to have a Material Adverse
Effect.

Section 9.14 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Guarantors and Wholly-Owned
Subsidiaries of the Borrower, as the case may be) unless such transactions are
upon fair and reasonable terms no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate provided that
the foregoing restriction shall not apply to transactions as follows:
(i) transactions between or among the Borrower and any Guarantor or Wholly-Owned
Subsidiary of the Borrower or between and among any Guarantors and Wholly-Owned
Subsidiaries of the Borrower; (ii) any Restricted Payment permitted by
Section 9.04(a); (iii) Investments permitted under Section 9.05(h), 9.05(i) or
9.05(j); (iv) loans and advances permitted under Section 9.05(k) and Guarantees
permitted under Section 9.05(n); (v) the performance of employment, equity
award, equity option or equity appreciation agreements, plans or other similar
compensation or benefit plans or arrangements (including vacation plans, health
and insurance plans, deferred compensation plans and retirement or savings
plans) entered into by the Borrower or any Subsidiary in the ordinary course of
its business with its employees, officers and directors; (vi) the performance of
any agreement set forth under Schedule 9.14 and existing on the date hereof or
as otherwise in a form as provided on such Schedule, together with each
extension, renewal, amendment or modification to the extent it does not expand
the scope of undertakings provided thereby on more restrictive or onerous terms
than as in effect on the date hereof; and (vii) fees and compensation to, and
indemnity provided on behalf of, officers, directors, and employees of the
Borrower or any Subsidiary in their capacity as such, to the extent such fees
and compensation are customary.

 

- 69 -



--------------------------------------------------------------------------------

Section 9.15 Subsidiaries. The Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional Subsidiary unless the Borrower
gives written notice to the Administrative Agent of such creation or acquisition
and complies with Section 8.14(b). The Borrower shall not, and shall not permit
any Subsidiary to, sell, assign or otherwise dispose of any Equity Interests in
any Subsidiary except in compliance with Section 9.12. Neither the Borrower nor
any Subsidiary shall have any Foreign Subsidiaries.

Section 9.16 Negative Pledge Agreements; Dividend Restrictions. Except for
restrictions and conditions (i) imposed by law, (ii) existing on the date hereof
and set forth in Schedule 9.16, together with each extension, renewal, amendment
or modification to the extent it does not expand the scope of any such
restriction or condition or otherwise make the same more restrictive, (iii) of a
customary nature contained in agreements relating to the disposition of a
Subsidiary otherwise permitted under this Agreement pending such disposition,
provided such restrictions and conditions apply only to the Subsidiary that is
to be Disposed of or (iv) contained in joint venture agreements or other similar
agreements entered into in the ordinary course of business in respect to the
disposition or distribution of assets of such joint venture, the Borrower will
not, and will not permit any Subsidiary to, create, incur, assume or suffer to
exist any contract, agreement or understanding (other than this Agreement, the
Security Instruments, the First Lien Loan Documents, agreements evidencing Debt
permitted pursuant to Section 9.02(j) or Capital Leases creating Liens permitted
by Section 9.03(c)) which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Subsidiary from paying
dividends or making distributions to the Borrower or any Guarantor, or which
requires the consent of or notice to other Persons in connection therewith;
provided, however, this Section 9.16 shall not (a) prohibit any negative pledge
incurred or provided in favor of any holder of a Lien permitted by clause (g) in
the defined term “Excepted Liens” and by Section 9.03(f) solely to the extent
such negative pledge relates to the property the subject of such Indebtedness,
and (b) apply to customary provisions in leases, licenses and similar contracts
restricting the assignment, encumbrance, sub-letting or transfer thereof.

Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower will
not, and will not permit any Subsidiary to, allow gas imbalances, take-or-pay or
other prepayments with respect to the Oil and Gas Properties of the Borrower or
any Subsidiary that would require the Borrower or such Subsidiary to deliver
Hydrocarbons at some future time without then or thereafter receiving full
payment therefor to exceed one bcf of gas (on an mcf equivalent basis) in the
aggregate.

Section 9.18 Swap Agreements. The Borrower will not, and will not permit any
Subsidiary to, enter into any Swap Agreements with any Person other than
(a) Swap Agreements in respect of commodities (i) with an Approved Counterparty
and (ii) the notional volumes for which (when aggregated with other commodity
Swap Agreements then in effect other than basis differential swaps on volumes
already hedged pursuant to other Swap Agreements) do not exceed, as of the date
such Swap Agreement is executed, 85% of the reasonably anticipated projected
production from Proved Developed Producing Reserves for the 36 months following
the date such Swap Agreement is entered into, and 75% thereafter, for each of
crude oil and natural gas, calculated separately, and (b) Swap Agreements in
respect of interest rates with an Approved Counterparty, as follows: (i) Swap
Agreements effectively converting interest rates

 

- 70 -



--------------------------------------------------------------------------------

from fixed to floating, the notional amounts of which (when aggregated with all
other Swap Agreements of the Borrower and its Subsidiaries then in effect
effectively converting interest rates from fixed to floating) do not exceed 50%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a fixed rate and (ii) Swap Agreements effectively
converting interest rates from floating to fixed, the notional amounts of which
(when aggregated with all other Swap Agreements of the Borrower and its
Subsidiaries then in effect effectively converting interest rates from floating
to fixed) do not exceed the greater of $20,000,000 and 75% of the then
outstanding principal amount of the Borrower’s Debt for borrowed money which
bears interest at a floating rate, and (iii) Swap Agreements required under
Section 6.01(p) and Section 8.16. In no event shall any Swap Agreement contain
any requirement, agreement or covenant for the Borrower or any Subsidiary to
post collateral or margin to secure their obligations under such Swap Agreement
or to cover market exposures other than collateral provided for in, and upon the
terms and conditions set forth in, this Agreement and the relevant Security
Instruments.

Section 9.19 Modification of First Lien Loan Documents. Without the prior
written consent of the Majority Lenders, the Borrower will not, and will not
permit any Subsidiary to, amend, modify, supplement, waive or otherwise change,
or consent or agree to any amendment, modification, supplement, waiver or other
change to, any First Lien Loan Document, except amendments, modifications,
supplements, waivers or changes permitted pursuant to the Intercreditor
Agreement.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof, by acceleration or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days.

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished by or on behalf of the Borrower or any Subsidiary pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect when made or deemed made.

 

- 71 -



--------------------------------------------------------------------------------

(d) the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 3.04(c), Section 8.01(j),
Section 8.01(n), Section 8.01(q), Section 8.02, Section 8.03, Section 8.14,
Section 8.15, Section 8.18 or in ARTICLE IX.

(e) the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period of
30 days after the earlier to occur of (i) notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender)
or (ii) a Responsible Officer of the Borrower or such Subsidiary otherwise
becoming aware of such default.

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable.

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any Subsidiary to make an offer in
respect thereof.

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Guarantor or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Guarantor or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered.

(i) the Borrower or any Guarantor shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in Section 10.01(h), (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Guarantor or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing.

(j) the Borrower or any Guarantor shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due.

 

- 72 -



--------------------------------------------------------------------------------

(k) (i) one or more judgments for the payment of money in an aggregate amount in
excess of $2,000,000 (to the extent not covered by independent third party
insurance provided by financially sound and reputable insurers as to which the
insurer does not dispute coverage and is not subject to an insolvency
proceeding) or (ii) any one or more non-monetary judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Subsidiary to enforce any such judgment.

(l) any material provision of any Loan Document after delivery thereof shall for
any reason, except to the extent permitted by the terms thereof, cease to be in
full force and effect and valid, binding and enforceable in accordance with
their terms against the Borrower or a Guarantor party thereto as represented and
warranted pursuant to Section 7.02 or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or the Borrower or any Guarantor shall
so state in writing.

(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.

(n) a Change in Control shall occur.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Majority Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the principal amount of the Notes and the Loans
then outstanding, and accrued interest, fees and other similar amounts thereon,
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Guarantor; and in case of an Event of Default described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), the Commitments shall
automatically terminate and the principal amount of the Notes and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and the other obligations of the Borrower and the Guarantors accrued
hereunder and under the Notes and the other Loan Documents, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower and each Guarantor.

 

- 73 -



--------------------------------------------------------------------------------

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of principal outstanding on the Loans;

(v) fifth, pro rata to any other Indebtedness; and

(vi) sixth, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

ARTICLE XI

THE AGENTS

Section 11.01 Appointment; Powers. Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall have no duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall be deemed not to have knowledge of any

 

- 74 -



--------------------------------------------------------------------------------

Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower or a Lender, and shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or under any other Loan Document or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, or effectiveness of this Agreement,
any other Loan Document or any other agreement, instrument or document, (v) the
satisfaction of any condition set forth in ARTICLE VI or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or as to those conditions precedent expressly required to
be to the Administrative Agent’s satisfaction, (vi) the existence, value,
perfection or priority of any collateral security or the financial or other
condition of the Borrower and its Subsidiaries or any other obligor or
guarantor, or (vii) any failure by the Borrower or any other Person (other than
itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein. For purposes of determining
compliance with the conditions specified in ARTICLE VI, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed closing date
specifying its objection thereto.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, then the Administrative Agent shall take
such action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this
Section 11.03, provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. If a Default
has occurred and is continuing, neither the Syndication Agent nor the
Documentation Agents shall have any obligation to perform any act in respect
thereof. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Majority Lenders or
the Lenders (or such other number

 

- 75 -



--------------------------------------------------------------------------------

or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower and the Lenders hereby waives the right to dispute the Administrative
Agent’s record of such statement, except in the case of gross negligence or
willful misconduct by the Administrative Agent. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent may deem and treat the
payee of any Note as the holder thereof for all purposes hereof unless and until
a written notice of the assignment or transfer thereof permitted hereunder shall
have been filed with the Administrative Agent.

Section 11.05 Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this ARTICLE XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 11.06 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders and the Borrower, and the Administrative Agent may be removed at any
time with or without cause by the Majority Lenders, with the consent of the
Borrower (if no Event of Default has occurred and is not then continuing), such
consent not to be unreasonably withheld, delayed or conditioned. Upon any such
resignation or removal, the Majority Lenders shall have the right, in
consultation with the Borrower in any event, and with the consent of the
Borrower if no Event of Default has occurred and is then continuing, to appoint
a successor. If no successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation or removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by

 

- 76 -



--------------------------------------------------------------------------------

the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Agent’s resignation hereunder, the provisions of this ARTICLE XI and
Section 12.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.

Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.

Section 11.08 No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, any other Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder. The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent or the Arranger shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Agent or any of its Affiliates. In this
regard, each Lender acknowledges that Jones Day. is acting in this transaction
as special counsel to the Administrative Agent only, except to the extent
otherwise expressly stated in any legal opinion or any Loan Document. Each other
party hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

 

- 77 -



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10 Authority of Administrative Agent to Release Collateral, Liens and
Guarantors. Each Lender hereby authorizes the Administrative Agent to release
any collateral that is permitted to be sold or released and release any
Guarantor that is permitted to be released from its obligations under the Loan
Documents, in each case pursuant to the applicable terms of the Loan Documents.
Each Lender hereby authorizes the Administrative Agent to execute and deliver to
the Borrower, at the Borrower’s sole cost and expense, any and all releases of
Liens, termination statements, assignments, release of guarantees or Guarantors
(as the case may be) or other documents reasonably requested by the Borrower in
connection with any sale or other disposition of Property or any one or more
Guarantors to the extent such sale or other disposition is permitted by the
terms of Section 9.12 or is otherwise authorized by the terms of the Loan
Documents.

Section 11.11 The Arranger, the Syndication Agent and the Documentation Agents.
The Arranger, the Syndication Agent and the Documentation Agents shall have no
duties, responsibilities or liabilities under this Agreement and the other Loan
Documents other than their duties, responsibilities and liabilities in their
capacity as Lenders hereunder.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 1975 Waddle Road, State College, PA 16803,
Attention of Thomas C. Stabley, Chief Financial Officer (Telecopy
No. 814.278.7286, and regarding the Borrower’s website for electronic delivery
of documents as referred to in the concluding paragraph of Section 8.01, such
website is www.rexenergycorp.com);

 

- 78 -



--------------------------------------------------------------------------------

(ii) if such notice is not a payment, to the Administrative Agent, to it at 8115
Preston Road, Suite 500, Dallas, TX 75225, Attention of David Morris (Telecopy
No. 214-414-2610, email: david_m_morris@keybank.com), with a copy to 127 Public
Square, Cleveland, Ohio 44114, Attention of Yvette M. Dyson-Owens (Facsimile:
216-370-6119, email: yvette_m_dyson-ownes@keybank.com);

(iii) if such notice is a payment, to the Administrative Agent, to it at 127
Public Square, Cleveland, Ohio 44114, Attention of Attention of Yvette M.
Dyson-Owens (Facsimile: 216-370-6119, email: yvette_m_dyson-ownes@keybank.com)
or to such wire transfer number as the Administrative Agent may provide; and

(iv) the Administrative Agent will forward all relevant notices from the
Borrower to the Lenders.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, any other Agent or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
any other Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for

 

- 79 -



--------------------------------------------------------------------------------

which given. Without limiting the generality of the foregoing, the making of a
Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent or any Lender may have had notice or
knowledge of such Default at the time.

(b) Any provision of this Agreement or any Security Instrument may be waived,
amended or modified pursuant to an agreement or agreements in writing entered
into by the Borrower and the Majority Lenders, or with the Majority Lenders’
prior written consent provided that no amendment, modification or waiver shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, or reduce any other
Indebtedness hereunder or under any other Loan Document, without the written
consent of each Lender affected thereby; provided, however, that only the
consent of the Majority Lenders shall be necessary to amend the meaning of
“default rate” or to waive any obligation of the Borrower to pay interest at
such default rate, (iii) postpone the scheduled date of payment or prepayment of
the principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or any other Indebtedness hereunder or under any other Loan Document,
or reduce the amount of, waive or excuse any such payment, or postpone or extend
the Maturity Date without the written consent of each Lender affected thereby,
(iv) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) waive or amend Section 3.04(c), Section 6.01, Section 8.14,
Section 10.02(c) or Section 12.15 or change the definition of the terms
“Domestic Subsidiary” or “Subsidiary”, other than of a ministerial nature,
without the written consent of each Lender affected thereby, (vi) release any
Guarantor (except as set forth in the Guaranty and Collateral Agreement or in
any other Loan Document), release all or substantially all of the collateral
(other than as provided in Section 11.10), or reduce the percentage set forth in
Section 8.14 (a) to less than 80%, without the written consent of each Lender,
or (vii) change any of the provisions of this Section 12.02(b) or
Section 12.04(a)(i) or the definition of “Majority Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or under any other Loan Documents or
make any determination or grant any consent hereunder or any other Loan
Documents, without the written consent of each Lender or (iv) waive or amend
Section 9.01(d) or change the definition of “PV-10 Ratio” or any component
definition thereof without the written consent of the Required Lenders; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or any other Agent hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent or such other Agent, as applicable. Notwithstanding the
foregoing, any supplement to Schedule 7.14 (Subsidiaries) shall be effective
upon delivery by the Borrower to the Administrative Agent of a supplemental
schedule clearly marked as such and, upon receipt, the Administrative Agent will
promptly deliver a copy thereof to the Lenders.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including, without limitation, the
reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental audits and surveys and appraisals, in connection with the

 

- 80 -



--------------------------------------------------------------------------------

syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all costs, expenses, Taxes, assessments and
other charges incurred by any Agent or any Lender in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any Security Instrument or any other document referred to
therein, and (iii) all out-of-pocket expenses incurred by any Agent or any
Lender, including the fees, charges and disbursements of any counsel for any
Agent or any Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement or any other Loan Document, including
its rights under this Section 12.03, or in connection with the Loans made
hereunder, including, without limitation, all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b) THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, AND EACH LENDER, AND
EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY
OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE
OF THE BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT,
INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF
THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH,
(iv) ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM, (v) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE
PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID
WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER

 

- 81 -



--------------------------------------------------------------------------------

OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY
SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF
THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY,
(xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION,
THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR
AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR
ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF, OR VIOLATION OF LAW BY, SUCH INDEMNITEE.
NOTWITHSTANDING THE FOREGOING, NO INDEMNIFICATION SHALL BE GIVEN TO THE EXTENT
IT ARISES (y) BY REASON OF A CLAIM BY ONE OR MORE INDEMNITEES AGAINST ONE OR
MORE OTHER INDEMNITEES, OR (z) FROM A CLAIM BROUGHT BY THE BORROWER AGAINST AN
INDEMNITEE FOR (1) SUCH INDEMNITEE’S BREACH OF ITS OBLIGATIONS HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT OR (2) BAD FAITH OF SUCH INDEMNITEE HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT, IN EITHER CASE IF THE BORROWER HAS OBTAINED A
FINAL NON NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION. SO LONG AS NO DEFAULT IS CONTINUING AND THE
BORROWER IS FINANCIALLY SOLVENT, NO INDEMNITEE MAY SETTLE ANY CLAIM TO BE
INDEMNIFIED HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE BORROWER, WHICH
CONSENT WILL NOT BE UNREASONABLY OR UNTIMELY WITHHELD.

 

- 82 -



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent or the Arranger under Section 12.03(a) or (b) (and provided
that such failure is not due to such Agent’s or Arranger’s gross negligence or
willful misconduct), each Lender severally agrees to pay to such Agent or the
Arranger, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Loans at such time) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent or the Arranger in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof.

(e) All amounts due under this Section 12.03 shall be payable within 30 days
following receipt by the Borrower of a reasonably detailed statement therefor.

Section 12.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

- 83 -



--------------------------------------------------------------------------------

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of
(i) unfunded Commitments if such assignment is to a Person that is not a Lender
with a Commitment, an Affiliate of such Lender or an Approved Fund with respect
to such Lender, or (ii) any Term Loans to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

 

- 84 -



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.01, 5.03 and 5.04 and 12.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Cleveland, Ohio a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 12.03(c) with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 5.01, 5.02 and 5.03 (subject to the
requirements and limitations therein, including the requirements under
Section 5.03(e) (it being understood that the documentation required under
Section 5.03(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section

 

- 85 -



--------------------------------------------------------------------------------

5.04(b) as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 5.01 or
5.03, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.04(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 4.01(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any other Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and ARTICLE XI shall survive, on an unsecured and
non-guaranteed basis, and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

 

- 86 -



--------------------------------------------------------------------------------

(b) To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

- 87 -



--------------------------------------------------------------------------------

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitation, obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
Subsidiary against any of and all the obligations of the Borrower or any
Subsidiary owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured. The rights of each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

Section 12.09 GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE
OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER
IS LOCATED (AND IN SUCH EVENT, SUCH FEDERAL LAWS SHALL PERTAIN SOLELY TO SUCH
LENDER).

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF HARRIS COUNTY IN THE STATE OF TEXAS OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE
EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN
ANY COURT OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

 

- 88 -



--------------------------------------------------------------------------------

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE, OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent, the other
Agents, the Arranger, the Lenders and each other party hereto or to any other
Loan Document, agrees to maintain, and agrees to cause each of its Affiliates to
maintain, the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (and
in each such case, such Person shall, if permitted by law, notify the Borrower
of such occurrence as soon as reasonably practicable following the service of
any such process on such Person), (d) to any other party to this Agreement or
any other Loan Document, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 12.11, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any Swap Agreement relating to the
Borrower and its obligations, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 12.11 or (ii) becomes available to the Administrative
Agent, another Agent, the Arranger, any Lender or other party hereto on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section 12.11, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary and their
businesses, other than any such information that is available to the
Administrative Agent, the other Agents, the Arranger, any Lender or any other
party hereto on a

 

- 89 -



--------------------------------------------------------------------------------

nonconfidential basis prior to disclosure by the Borrower or a Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (ii) in the event that the maturity of the Notes or any other
Indebtedness is accelerated by reason of an election of the holder thereof
resulting from any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to any Lender may never include more
than the maximum amount allowed by such applicable law, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
by such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower). All sums paid or agreed to be paid to any Lender for
the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 12.12 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

 

- 90 -



--------------------------------------------------------------------------------

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrower, and no other Person (including, without
limitation, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialsman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, any other Agent or any Lender for any reason whatsoever.
There are no third party beneficiaries.

Section 12.15 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

Section 12.16 INTERCREDITOR AGREEMENT.

(a) EACH LENDER HEREBY (I) INSTRUCTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO
EXECUTE AND DELIVER THE INTERCREDITOR AGREEMENT ON ITS BEHALF, (II) AUTHORIZES
THE ADMINISTRATIVE AGENT TO EXERCISE ALL OF THE ADMINISTRATIVE AGENT’S RIGHTS
AND TO COMPLY WITH ALL OF ITS OBLIGATIONS UNDER THE INTERCREDITOR AGREEMENT, AND

 

- 91 -



--------------------------------------------------------------------------------

(III) UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT AT ALL TIMES FOLLOWING THE
EXECUTION AND DELIVERY OF THE INTERCREDITOR AGREEMENT SUCH LENDER (AND EACH OF
ITS SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE TERMS THEREOF.

(b) EACH LENDER ACKNOWLEGES THAT IT HAS REVIEWED AND IS SATISFIED WITH THE TERMS
AND PROVISIONS OF THE INTERCREDITOR AGREEMENT AND ACKNOWLEGES AND AGREES THAT
SUCH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT OR
ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT.

[SIGNATURES BEGIN NEXT PAGE]

 

- 92 -



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:     REX ENERGY CORPORATION       By:   /s/ Thomas C. Stabley        
Thomas C. Stabley
Chief Executive Officer and
Chief Financial Officer

Signature Page to Second Lien Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent and a Lender By:   /s/ Lawrence A. Mack   Name: Lawrence
A. Mack   Title: Executive Vice President

Signature Page to Second Lien Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,


as Syndication Agent and a Lender

By:   /s/ Bryan M. McDavid   Name: Bryan M. McDavid   Title: Director

Signature Page to Second Lien Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK,


as a Co-Documentation Agent and a Lender

By:   /s/ Gregory M. Magnuson   Name: Gregory M. Magnuson   Title: Vice
President

Signature Page to Second Lien Credit Agreement



--------------------------------------------------------------------------------

UNIONBANCAL EQUITIES, INC.

as a Co-Documentation Agent and a Lender

By:   /s/ Derrick Pan   Name: Derrick Pan   Title: Vice President

By:   /s/ Margaret Elower   Name: Margaret Elower   Title: Vice President

Signature Page to Second Lien Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender

   Maximum Credit Amount  

KeyBank National Association

   $ 15,000,000   

Wells Fargo Bank, N.A..

   $ 15,000,000   

SunTrust Bank

   $ 10,000,000   

UnionBanCal Equities, Inc.

   $ 10,000,000      

 

 

 

TOTAL

   $ 50,000,000      

 

 

 

 

Annex I - 1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$[            ]

   [            ], 20[    ]

FOR VALUE RECEIVED, Rex Energy Corporation, a Delaware corporation (the
“Borrower”) hereby promises to pay [            ] (the “Lender”), at the
principal office of KeyBank National Association (the “Administrative Agent”)
designated in Section 4.01(a) of the Credit Agreement, as hereinafter defined,
the principal sum of [            ] Dollars ($[            ]) (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Loans made by
the Lender to the Borrower under the Credit Agreement), in lawful money of the
United States of America and in immediately available funds, on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount of each such Loan, at such office, in like money and
funds, for the period commencing on the date of such Loan until such Loan shall
be paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender. Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

This Note is one of the Notes referred to in the Second Lien Credit Agreement
dated as of December 22, 2011 among the Borrower, the Administrative Agent, and
the other agents and lenders signatory thereto (including the Lender), and
evidences Loans made by the Lender thereunder (such Second Lien Credit Agreement
as the same may be amended, supplemented or restated from time to time, the
“Credit Agreement”). Capitalized terms used in this Note have the respective
meanings assigned to them in the Credit Agreement.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of Loans upon the terms and conditions specified therein
and other provisions relevant to this Note. This Note may not be assigned except
in compliance with the terms and conditions set forth in the Credit Agreement.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.

 

REX ENERGY CORPORATION By:     Name:     Title:    

 

 

Exhibit A - 1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[            ], 20[    ]

Rex Energy Corporation, a Delaware corporation (the “Borrower”), pursuant to
Section 2.03 of the Second Lien Credit Agreement dated as of December 22, 2011
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among the Borrower, KeyBank National
Association, as Administrative Agent and the other agents and lenders (the
“Lenders”) which are or become parties thereto (unless otherwise defined herein,
each capitalized term used herein is defined in the Credit Agreement), hereby
requests a Borrowing as follows:

(i) Aggregate amount of the requested Borrowing is $[            ];

(ii) Date of such Borrowing is [            ], 20[    ];

(iii) Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

(iv) In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [            ];

(viii) Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                                                 ]

[                                                 ]

[                                                 ]

[                                                 ]

[                                                 ]

 

Exhibit B - 1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.

 

REX ENERGY CORPORATION By:     Name:     Title:    

 

Exhibit B - 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[            ], 20[    ]

Rex Energy Corporation, a Delaware corporation (the “Borrower”), pursuant to
Section 2.04 of the Second Lien Credit Agreement dated as of December 22, 2011
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among the Borrower, KeyBank National
Association, as Administrative Agent and the other agents and lenders (the
“Lenders”) which are or become parties thereto (unless otherwise defined herein,
each capitalized term used herein is defined in the Credit Agreement), hereby
makes an Interest Election Request as follows:

(i) The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [            ];

(ii) The effective date of the election made pursuant to this Interest Election
Request is [            ], 20[    ];[and]

(iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and]

[(iv) [If the resulting Borrowing is a Eurodollar Borrowing] The Interest Period
applicable to the resulting Borrowing after giving effect to such election is
[            ]].

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

REX ENERGY CORPORATION By:     Name:     Title:    

 

Exhibit C - 1



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF

COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the [            ] of Rex Energy
Corporation, a Delaware corporation (the “Borrower”), and that as such he/she is
authorized to execute this certificate on behalf of the Borrower. With reference
to the Second Lien Credit Agreement dated as of December 22, 2011 (together with
all amendments, restatements, supplements or other modifications thereto being
the “Agreement”) among the Borrower, KeyBank National Association, as
Administrative Agent, and the other agents and lenders (the “Lenders”) which are
or become a party thereto, and such Lenders, the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Agreement unless otherwise specified):

(a) The Borrower has performed and complied with all agreements and conditions
contained in the Agreement and in the Loan Documents required to be performed or
complied with by it prior to or at the time of delivery hereof [or specify
default and describe].

(b) Since [same date as audited financials in Section 7.04(a)], no change has
occurred, either in any case or in the aggregate, in the condition, financial or
otherwise, of the Borrower or any Subsidiary which could reasonably be expected
to have a Material Adverse Effect [or specify event].

(c) There exists no Default or Event of Default [or specify Default and
describe].

(d) Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Section 9.01 and Section 8.14 as of the end
of the [fiscal quarter][fiscal year] ending [            ].

EXECUTED AND DELIVERED this [            ] day of [            ].

 

REX ENERGY CORPORATION By:     Name:     Title:    

 

Exhibit D-1 1



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF SECTION 8.01(c) CERTIFICATE

The undersigned hereby certifies that he/she is the [            ] of Rex Energy
Corporation, a Delaware corporation (the “Borrower”), and that as such he/she is
authorized to execute this certificate on behalf of the Borrower. With reference
to the Second Lien Credit Agreement dated as of December 22, 2011 (together with
all amendments, restatements, supplements or other modifications thereto being
the “Agreement”) among the Borrower, KeyBank National Association, as
Administrative Agent, and the other agents and lenders (the “Lenders”) which are
or become a party thereto, and such Lenders, the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Agreement unless otherwise specified):

(a) There exists no Default or Event of Default [or specify Default and
describe].

(b) Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Section 9.01(a), (b) and (c) and 8.14 as of
the end of the [fiscal quarter][fiscal year] ending [            ].

(c) [Select one of the following as applicable:] [There has been no change in
GAAP or in the application thereof, in each case as GAAP was applied in the
Financial Statements, (i) in the preparation of the Borrower’s financial
statements most-recently required to be delivered in accordance with
Section 8.01(a) or (b), or (ii) that would affect the computation of any
financial ratio in Section 9.01] or [There has been one or more changes in GAAP
or in the application thereof, in each case as GAAP was applied in the Financial
Statements, (i) in the preparation of the Borrower’s financial statements
most-recently required to be delivered in accordance with Section 8.01(a) or
(b), or (ii) that would affect the computation of any financial ratio in
Section 9.01, as follows and with the following effects: [specify].

 

Exhibit D-2 1



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this [            ] day of [            ].

 

REX ENERGY CORPORATION By:     Name:     Title:    

 

Exhibit D-2 2



--------------------------------------------------------------------------------

EXHIBIT E

SECURITY INSTRUMENTS

1) Guaranty and Collateral Agreement dated as of December 22, 2011 by the
Borrower and Rex Energy I, LLC, Rex Energy Operating Corp., PennTex Resources
Illinois, Inc., Rex Energy IV, LLC and R.E. Gas Development, LLC, as the
Guarantors, in favor of the Administrative Agent and the Lenders.

2) Financing Statements in respect of item 1, by

a) the Borrower

b) Rex Energy I, LLC

c) Rex Energy Operating Corp.

f) PennTex Resources Illinois, Inc.

g) Rex Energy IV, LLC

h) R.E. Gas Development, LLC

3) Stock Powers delivered in respect of item 1.

a) Penn Tex Energy, Inc., a Delaware corporation

b) PennTex Resources Illinois, Inc., a Delaware corporation

c) Rex Energy Operating Corp., a Delaware corporation

4) Mortgage, Fixture Filing, Assignment of As-Extracted Collateral, Security
Agreement and Financing Statement dated as of December 22, 2011 by Rex Energy I,
LLC, as mortgagor, for the benefit of the Administrative Agent, the Lenders and
others, with respect to certain property in Illinois.

5) Financing Statements in respect of item 4.

6) Mortgage, Fixture Filing, Assignment of As-Extracted Collateral, Security
Agreement and Financing Statement dated as of December 22, 2011 by Rex Energy I,
LLC, as mortgagor, for the benefit of the Administrative Agent, the Lenders and
others, with respect to certain property in Indiana.

7) Financing Statements in respect of item 6.

8) Mortgage, Fixture Filing, Assignment of As-Extracted Collateral, Security
Agreement and Financing Statement dated as of December 22, 2011 by Rex Energy
IV, LLC, as mortgagor, for the benefit of the Administrative Agent, the Lenders
and others, with respect to certain property in Illinois

 

Exhibit E - 1



--------------------------------------------------------------------------------

9) Financing Statements in respect of item 8.

10) Mortgage, Fixture Filing, Assignment of As-Extracted Collateral, Security
Agreement and Financing Statement dated as of December 22, 2011 by Rex Energy
IV, LLC, as mortgagor, for the benefit of the Administrative Agent, the Lenders
and others, with respect to certain property in Indiana

11) Financing Statements in respect of item 10

12) Mortgage, Fixture Filing, Assignment of As-Extracted Collateral, Security
Agreement and Financing Statement dated as of December 22, 2011 by Rex Energy
IV, LLC and PennTex Resources Illinois, Inc., as mortgagors, for the benefit of
the Administrative Agent, the Lenders and others, with respect to certain
property in Illinois.

13) Financing Statements in respect of item 12.

14) Mortgage, Fixture Filing, Assignment of As-Extracted Collateral, Security
Agreement and Financing Statement dated as of December 22, 2011 by Rex Energy
IV, LLC and PennTex Resources Illinois, Inc., as mortgagors, for the benefit of
the Administrative Agent, the Lenders and others, with respect to certain
property in Indiana.

15) Financing Statements in respect of item 14.

16) Open End Mortgage, Assignment of Leases, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement dated as of December 22,
2011 by R.E. Gas Development, LLC, as mortgagor, for the benefit of the
Administrative Agent, the Lenders and others, with respect to certain property
in Pennsylvania.

17) Financing Statement in respect of item 16.

18) Open End Mortgage, Assignment of Leases, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement dated as of December 22,
2011 by Rex Energy I, LLC, as mortgagor, for the benefit of the Administrative
Agent, the Lenders and others, with respect to certain property located in
Pennsylvania.

19) Collateral Assignment of Trademarks, dated as of December 22, 2011, between
Rex Energy Operating Corp. and the Administrative Agent.

 

Exhibit E - 2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1.      Assignor[s]:

       

[Assignor [is] [is not] a Defaulting Lender]

          

2.      Assignee[s]:

               

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

3.      Borrower(s):

   Rex Energy Corporation   

4.      Administrative Agent:

   KeyBank, National Association, as the administrative agent under the Credit
Agreement

5.      Credit Agreement:

   The Second Lien Credit Agreement dated as of December 22, 2011 among Rex
Energy Corporation, the Lenders parties thereto, KeyBank National Association,
as Administrative Agent, and the other agents parties thereto]

6.      Assigned Interest[s]:

     

 

Assignor[s]5

   Assignee[s]6    Facility
Assigned7    Aggregate
Amount of
Commitment/Loans
for all
Lenders8      Amount of
Commitment/Loans
Assigned8      Percentage
Assigned of
Commitment/
Loans9      CUSIP
Number          $         $           %                $         $           %
               $         $           %      

 

[7.    Trade Date:

       ]10

[Page break]

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

-2-



--------------------------------------------------------------------------------

Effective Date:                                  , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:       Title: [NAME OF ASSIGNOR] By:      
Title: ASSIGNEE[S]12 [NAME OF ASSIGNEE] By:       Title: [NAME OF ASSIGNEE] By:
      Title:

[Consented to and]13 Accepted:

 

KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent

By:       Title:

 

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

12  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

13  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

-3-



--------------------------------------------------------------------------------

[Consented to:]14 [NAME OF RELEVANT PARTY] By:       Title:

 

14  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

ANNEX 1

REX ENERGY CORPORATION SECOND LIEN CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section __(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section __(b)(iii) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section          thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) [if it is a Foreign Lender] attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents

 

Exhibit F - 4



--------------------------------------------------------------------------------

and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

 

Exhibit F - 5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF GUARANTY AND COLLATERAL AGREEMENT

See attached.

 

Exhibit F - 4



--------------------------------------------------------------------------------

EXHIBIT H

LOCAL COUNSEL OPINIONS

 

1. Each Mortgage, including the acknowledgment thereto, is in a form
satisfactory for recordation in the official public records of the appropriate
County Recorder.

 

2. Each Financing Statement complies with applicable provisions of the State UCC
and is in appropriate form for filing in the State UCC records of the
appropriate County Filing Office, and upon (i) the filing in the State UCC
records of the appropriate County Filing Office, and (ii) upon extraction of the
As-extracted Collateral, Administrative Agent shall have a perfected security
interest in the As-extracted Collateral described therein. There are no other
filings necessary to perfect the foregoing security interests in the
As-Extracted Collateral, other than the filings described in the Limitations and
Qualifications section of this opinion letter set forth below.

 

3. Based solely on the Certificate of Good Standing, each Mortgagor is
authorized to transact business in the State.

 

4. Each Mortgage constitutes the legal, valid and binding obligation of the
Mortgagor of such Mortgage, enforceable against such Mortgagor in accordance
with its terms.

 

5. Each Mortgage is effective to create in favor of the Administrative Agent for
the benefit of the Administrative Agent and the Lenders, for the payment of the
Indebtedness described therein, a valid mortgage lien on all of each Mortgagor’s
right, title and interest in and to the Real Property described in such
Mortgagor’s Mortgage and a valid security interest in all of such Mortgagor’s
right, title and interest in and to As-extracted Collateral and all Fixtures
located on the Real Property.

 

6. Each Mortgage should be filed in the appropriate Recorder’s Office and each
Financing Statement filed in the State UCC records of the appropriate County
Filing Office. Other than the foregoing recording and filing, no other
authorization, consent, approval, license or exemption of, or filing or
registration with, any Governmental Authority of the State, is necessary for
either the due execution and delivery by Mortgagor of its Mortgage, or the
perfection of the mortgage lien on its Real Property.

 

7. After the recordings and filings specified in opinion paragraph 6 have
occurred, the mortgage lien created by each Mortgage on the portions of the
Mortgaged Property constituting Real Property, As-extracted Collateral and
Fixtures described in such Mortgage will be perfected.

 

8. After the recordings and filings specified opinion paragraphs 2 and 6 have
occurred, no instruments need to be recorded, registered or filed or
re-recorded, re-registered or re-filed in any public office in the State in
connection with the execution and delivery of each Mortgage in order to maintain
the perfection of the mortgage lien created thereby after the Recording Date,
other than continuation statements as required by the State UCC.

 

Schedule 9.16



--------------------------------------------------------------------------------

9. No state or local recording tax, stamp tax, documentary tax, intangibles tax
or other similar fees, or governmental charges (other than statutory filing and
recording fees to be paid upon the filing of each Mortgage) is required to be
paid in connection with the filing and recording of such Mortgage.

 

10. The execution and delivery by each Mortgagor of its Mortgage does not, and
the performance by such Mortgagor of its financial obligations thereunder will
not, result in any violation by such Mortgagor of any laws, rules or regulations
of the State which, in our experience, exercising customary professional
diligence, are normally applicable to transactions of the type contemplated by
its Mortgage.

 

11. The courts of the State should more likely than not apply the laws of the
State of Texas to the Loan Documents, except for the State Provisions, which
shall be governed by the laws of the State.

 

12. The legal descriptions of the oil and gas leases that constitute Mortgagor’s
leasehold interests in the leases that are part of each Mortgaged Property
located within the applicable County, which legal descriptions are described on
Exhibit “A” attached to each such Mortgage, are legally sufficient descriptions
of such leased properties for the purpose of creating and maintaining mortgage
liens purported to be created by each such Mortgage on Mortgagor’s right, title
and interest in such Mortgaged Property and for purposes of all applicable
recording laws in the State; provided, however, we express no opinion as to the
accuracy of the legal descriptions listed on Exhibit “A”.

 

Schedule 9.16



--------------------------------------------------------------------------------

SCHEDULE 7.05

LITIGATION

 

1. A putative class action lawsuit brought in the Court of Common Pleas of
Clearfield County, Pennsylvania styled Lucinda A. Cardinale and Iola Hugney, et
al. v. R. E. Gas Development, LLC and Rex Energy Corporation, Case No. 2011-1791
– CD relating to leasing activities of the defendants in 2008.

 

Schedule 7.05 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.06

ENVIRONMENTAL MATTERS

 

1.

In approximately 2002, predecessors of PennTex Resources Illinois, Inc.
(“PennTex Illinois”) received complaints from local residents of the cities of
Bridgeport and Petrolia, Illinois concerning odors alleged to be emanating from
oil wells, emergency pits and facilities located in the company’s Lawrence field
operations. The complainants alleged that the odors were caused by hydrogen
sulfide (“H2S”) gas. The complainants alleged that H2S gas emissions from the
oil wells and associated facilities also caused corrosion damages to HVAC
systems and other personal property at each of their residences. Each
complainant requested compensation for the repair or replacement of personal
items located at their residences. Predecessors of PennTex Illinois entered into
settlement agreements with certain of these residents relating to their claims
of corrosion damages. On October 7, 2004, a predecessor of PennTex Illinois
(then known as ERG Illinois, Inc.) received a Violation Notice dated October 6,
2004, pursuant to Section 31(a)(1) of the Illinois Environmental Protection Act
from the Illinois Environmental Protection Agency (“Illinois EPA”) regarding
odors allegedly emanating from its Newell Facility emergency pit or in the
general vicinity of the emergency pit. Thereafter, on December 16, 2004, the
company received a letter entitled “Request to Provide Information Pursuant to
the Clean Air Act” from the U.S. EPA. The U.S. EPA requested information
necessary to determine whether the operations surrounding the Newell Facility
were in compliance with the Illinois State Implementation Plan and the Clean Air
Act. On December 27, 2004, ERG Illinois, Inc. submitted to the Illinois EPA a
proposed Compliance Commitment Agreement (“CCA”) that responded to the
October 6, 2004 Violation Notice with a denial of the alleged violations, but
accompanied by a proposal to periodically clean the emergency pit. On
January 26, 2005, the Illinois EPA provided a letter to the company indicating
that the company’s previously submitted CCA had been accepted, thus resolving
the Violation Notice.

On January 28, 2005, PennTex Illinois submitted a response to the U.S. EPA’s
December 16, 2004 information request. On February 9, 2005, the U.S. EPA
requested additional data from PennTex Illinois regarding the quantity of H2S
emissions from various sources including the Newell Facility and the wells in
and around the city of Bridgeport, Illinois. In March 2005, PennTex Illinois
engaged a third party environmental consulting firm to prepare a Preliminary
Action Plan designed to identify and analyze emissions from PennTex Illinois’
operations and to propose recommendations to address any identified concerns. A
report entitled “PAP/Odor Investigation Results” with recommendations and a
cover letter were sent to the U.S. EPA on July 18, 2005 (the “PAP Report”). The
PAP Report concluded that, for all wells monitored, PennTex Illinois was in
compliance with all known federal, state and local rules and regulations in
regard to H2S emissions and exposures. The PAP Report recommended that
additional H2S controls, such as the installation of scavenger drums, be
implemented with respect to some of the monitored wells. The PAP Report
described the results of high range and low range H2S instrument sampling in the
vicinity of the Newell Facility and concluded that no additional operational
controls or modifications appeared to be necessary or feasible to further reduce
H2S concentrations in the vicinity of the Newell Facility.

 

Schedule 7.06 - 1



--------------------------------------------------------------------------------

On March 13, 2006, PennTex Illinois received a second information request from
the U.S. EPA requesting additional information relating to, among other matters,
the company’s installation of flares and scavenger drums to control H2S
emissions at its oil well locations. On March 27, 2006, PennTex Illinois
submitted a response to the U.S. EPA’s second information request. In September
2006, the U.S. DOJ and the U.S. EPA initiated an enforcement action seeking
mandatory injunctive relief and potential civil penalties from PennTex Illinois
and Rex Energy Operating Corp. (“Rex Operating”) based on allegations that the
companies were violating the Clean Air Act in connection with the release of H2S
and other volatile organic compounds (“VOCs”) in the course of PennTex Illinois’
oil operations in the Lawrence Field near the towns of Bridgeport and Petrolia,
Illinois. Senior management of the companies met with representatives of the
U.S. EPA, U.S. DOJ, Illinois EPA and the Agency for Toxic Substances and Disease
Registry (“ATSDR”) on September 7, 2006, to discuss matters relating to the
enforcement action. This meeting had been preceded by certain monitoring of air
emissions in the areas surrounding Bridgeport and Petrolia, Illinois that the
U.S. EPA and ATSDR had conducted in May 2006.

In October 2006, PennTex Illinois and Rex Operating entered into a non-binding
agreement in principle with the U.S. EPA to address matters that were the
subject of the pending enforcement action. Pursuant to this agreement, the
companies agreed to (i) develop and carry out a detailed and comprehensive
written response plan designed to further reduce possible emissions of H2S and
VOCs from PennTex Illinois’ oil wells and associated facilities in the Lawrence
Field that were closest to populated areas, (ii) operate and maintain the
control measures described in the response plan in accordance with a written
operations and maintenance plan to be approved by the U.S. EPA, (iii) evaluate
the effectiveness of the control measures in the Lawrence Field through a
monitoring program, and (iv) evaluate the need for additional control measures
at other facilities within the Lawrence Field within 60 days. In April 2007,
PennTex Illinois, Rex Operating and the U.S. EPA and U.S. DOJ executed a
comprehensive consent decree in which PennTex Illinois and Rex Operating,
without any admission of wrongdoing or liability and without any agreement to
pay any civil fine or penalty, agreed to install certain control measures and to
implement certain operating and maintenance procedures in the Lawrence Field.
Under the terms of the proposed consent decree, PennTex Illinois and Rex
Operating agreed to establish a monitoring protocol that would be designed to
facilitate the reduction of possible emissions of H2S and VOCs from PennTex
Illinois’ operations near Bridgeport and Petrolia. On June 1, 2007, the United
States filed a motion for the approval and entry of the proposed consent decree
with the United States District Court for the Southern District of Illinois. On
June 6, 2007, the court granted the United States’ motion for approval and entry
of the proposed consent decree.

PennTex Illinois and Rex Energy began implementing the control measures required
by the consent decree in late 2006, prior to the formal effective date of the
decree. Certain primary control measures listed in the decree were installed by
the third quarter of 2007. Certain secondary control measures proposed by
PennTex Illinois and Rex Energy and approved by the U.S. EPA and the U.S. DOJ
were completed by the end of 2008. Since then, PennTex Illinois and Rex Energy
have implemented a number of voluntary control measures in the Lawrence Field,
but have not been required to implement additional

 

Schedule 7.06 - 2



--------------------------------------------------------------------------------

controls by the U.S. EPA and the U.S. DOJ. In light of nearly three years having
passed since the installation of the last controls required by the consent
decree, and based on feedback from the U.S. EPA and the U.S. DOJ, PennTex
Illinois and Rex Energy do not expect that additional controls will be required.
For calendar year 2012, PennTex Illinois and Rex Energy have budgeted $200,000
for operating costs to maintain the current controls and minor additional
controls for the Lawrence Field and a control project for a facility which is
not covered by the consent decree.

 

2. PennTex Illinois and Rex Energy were defendants in a class action lawsuit
filed in the United States District Court for the Southern District of Illinois.
The action was commenced in October 2006 by plaintiffs Julia Leib and Lisa
Thompson, individually and as putative class representatives on behalf of all
persons and non-governmental entities that own property or reside on property
located in the towns of Bridgeport and Petrolia, Illinois. The complaint
asserted several causes of action, including violation of the Resource
Conservation and Recovery Act, Illinois Environmental Protection Act,
negligence, private nuisance, trespass, and willful and wanton misconduct.

In December 2009, PennTex Illinois and Rex Energy entered into a Settlement
Agreement and Release (the “Settlement Agreement”) with Leib and Thompson,
individually and on behalf of a certified class, to settle the class action
lawsuit. Under the terms of the Settlement Agreement, without any admission of
liability, PennTex Illinois and Rex Energy agreed to pay the class a total of
$1.9 million. Pursuant to the terms of a pollution liability policy, $1.0
million of the settlement payment was funded by Rex’s insurance carrier.
Pursuant to the Settlement Agreement, PennTex Illinois and Rex Energy also
agreed to permanently plug four inactive oil wells. In return for the above
consideration, each member of the class released all claims against PennTex
Illinois and Rex Energy that in any way related to hydrogen sulfide or other
environmental conditions in the class area that were the subject of, or could
have been the subject of, the claims alleged in the class action lawsuit. In
addition, each class member released any claims related to any future releases
of hydrogen sulfide in the class area on the condition that PennTex Illinois and
Rex Energy substantially comply with the terms and conditions of the consent
decree describe above. The Settlement Agreement did not provide for a release of
any potential individual claims of other class members since those claims were
not the subject of the class action lawsuit. The Settlement Agreement became
effective in April 2010.

 

Schedule 7.06 - 3



--------------------------------------------------------------------------------

SCHEDULE 7.14

SUBSIDIARIES AND PARTNERSHIPS

Borrower:

 

Legal Name

  

Trade Names Used
in Past 5 Years

  

Current
Jurisdiction
of
Organization

  

Jurisdiction of
Organizations in
Past 5 Years

  

Organizational
No.

  

Taxpayer
Identification
No.

  

Chief Executive Office or
Sole Place of Business over
the last 5 years

Rex Energy Corporation

   None    Delaware    Not Applicable    4313846    20-8814402   

476 Rolling Ridge

Drive, Suite 300

State College, PA 16801

Subsidiaries and Partnerships:

 

Legal Name

  

Trade Names Used
in Past 5 Years

  

Current
Jurisdiction
of
Organization

  

Jurisdiction of
Organizations in
Past 5 Years

  

Organizational
No.

  

Taxpayer
Identification
No.

  

Chief Executive Office or
Sole Place of Business over
the last 5 years

Rex Energy I, LLC

   None    Delaware    Not Applicable    4335969    20-8909799   

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Rex Energy Operating Corp.

   None    Delaware    Not Applicable    3865470    20-2120390   

476 Rolling Ridge

Drive, Suite 300

State College, PA 16801

 

Schedule 7.14 - 1



--------------------------------------------------------------------------------

Legal Name

  

Trade Names Used
in Past 5 Years

  

Current
Jurisdiction
of
Organization

  

Jurisdiction of
Organizations in
Past 5 Years

  

Organizational
No.

  

Taxpayer
Identification
No.

  

Chief Executive Office or
Sole Place of Business over
the last 5 years

Rex Energy IV, LLC

   None    Delaware    Not Applicable    4219136    20-5549688   

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Route 1, Box 197

P.O. Box 318

Bridgeport, Illinois 62417

PennTex Resources Illinois, Inc.

   ERG Illinois, Inc.    Delaware    Not Applicable    3757111    20-0660609   

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

R.E. Gas Development, LLC

   None    Delaware    Not Applicable    4456607    20-8814402   

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Rex Energy Marketing, LLC

   None    Delaware    Not Applicable    4256285    20-5956080   

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Butler Gas Processing LLC

   None    Delaware    Not Applicable    4687040    27-0173276   

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Rex Energy Rockies, LLC

   None    Delaware    Not Applicable    4783736    27-1822511   

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Northstar #3, LLC15

   None    Delaware    Not Applicable    5023301    20-8814402   

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

 

15 

Entity is not a wholly subsidiary. R.E. Gas Development, LLC owns 51% of the
Equity Interests in such entity.

 

Schedule 7.14 - 2



--------------------------------------------------------------------------------

Legal Name

  

Trade Names Used
in Past 5 Years

  

Current
Jurisdiction
of
Organization

  

Jurisdiction of
Organizations in
Past 5 Years

  

Organizational
No.

  

Taxpayer
Identification
No.

  

Chief Executive Office or
Sole Place of Business over
the last 5 years

Water Solutions Holdings, LLC16

   None    Delaware    Not Applicable    4753283    27-1340877   

1129 West Governor Road

PO Box 797

Hershey, PA 17033

 

16 

Entity is not a wholly-owned subsidiary. Rex Energy Corporation owns 80% of the
Equity Interests in such entity.

 

Schedule 7.14 - 3



--------------------------------------------------------------------------------

SCHEDULE 7.18

GAS IMBALANCES

None.

 

Schedule 7.18 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.19

MARKETING CONTRACTS

Long Term Crude Oil Sales Agreements

 

  1. Master Crude Purchase Agreement dated December 30, 2009, by and among
Countrymark Cooperative, LLP, PennTex Resources Illinois., PennTex Resources,
L.P., Rex Energy IV, LLC and Rex Energy I, LLC, including certain confirmation
related thereto.

Long Term Natural Gas Sales Agreements

 

  1. Natural Gas Sales Agreement dated August 9, 2011 by and between R.E. Gas
Development, LLC and BP Energy Company.

 

  2. Natural Gas Sales Agreement dated November 30, 2011 by and between R.E. Gas
Development, LLC and BP Energy Company.

 

  3. Natural Gas Production Election and Marketing Agreement dated January 6,
2010 by and among Williams Production Appalachia LLC and Rex Energy I, LLC and
R.E. Gas Development, LLC.

 

  4. Natural Gas Liquid – Commercial Terms – Contract No. NGL-SP-1053, as
amended, by and between Enbridge Energy Marketing, L.L.C. and R.E. Gas
Development, LLC, dated August 31, 2011.

 

Schedule 7.19 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.20

SWAP AGREEMENTS

 

Derivative

Instrument

  

Counter-

party

  

Notional

Volume

(Mcf)

  

Notional

Volume

(Bls)

  

Period

   Floor
Price      Ceiling
Price      Fixed
Price      Fair  Market
Value  

As of November 30, 2011

                    

Collar

   Wells Fargo       7,000/month    1/11 – 12/12    $ 70.00       $ 100.00      
$ —           ($689,783 ) 

Collar

   Wells Fargo       15,000/month    1/12 – 12/12      65.29         110.29   
     —           (772,958 ) 

Collar

   Wells Fargo       10,000/month    1/13 – 12/13      71.00         130.00   
     —           186,952   

Collar

   Wells Fargo       5,000/month    1/13 – 12/13      70.00         110.00      
  —           (177,428 ) 

Collar

   KeyBank       13,000/month    1/11 – 12/11      65.00         100.50        
—           (32,473 ) 

Collar

   KeyBank       3,000/month    1/11 – 12/12      60.00         127.00        
—           (44,602 ) 

Collar

   KeyBank       3,000/month    1/11 – 12/12      60.00         127.00        
—           (44,602 ) 

Collar

   KeyBank       5,000/month    1/11 – 12/11      61.00         120.00        
—           (23 ) 

Collar

   KeyBank       10,000/month    1/11 – 12/11      80.00         98.00        
—           (38,870 ) 

Collar

   KeyBank       10,000/month    1/12 – 12/12      70.00         124.85        
—           (43,398 ) 

Collar

   KeyBank       7,000/month    1/11 – 12/12      70.00         96.65        
—           (824,939 ) 

Collar

   KeyBank       5,000/month    1/13 – 12/13      70.00         110.00        
—           (170,916 ) 

Collar

   KeyBank       5,000/month    1/12 – 12/12      80.00         102.50        
—           (292,723 ) 

Collar

   KeyBank       10,000/month    1/13 – 12/13      80.00         101.50        
—           (365,489 ) 

Collar

   Wells Fargo    20,000/month       1/11 – 12/12      4.00         5.25        
—           119,113   

Collar

   Wells Fargo    20,000/month       1/12 – 12/12      5.00         7.00        
—           628,885   

3-Way Collar

   Wells Fargo    60,000/month       2/11 – 12/12      4.00/4.75         5.25   
     —           428,229   

Collar

   Wells Fargo    150,000/month       1/13 – 12/13      5.00         6.25      
  —           1,492,108   

Swap

   Wells Fargo    30,000/month       7/11 – 12/11      —           —          
4.86         44,877   

3-Way Collar

   Wells Fargo    60,000/month       1/12 – 12/13      4.00/5.00         5.85   
     —           875,068   

Swap

   BMO    30,000/month       1/12 – 12/13      —           —           4.42   
     258,521   

3-Way Collar

   BMO    50,000/month       1/12 – 12/13      3.25/4.00         4.50        
—           (6,054 ) 

Collar

   BMO    50,000/month       1/12 – 12/13      4.00         4.45         —     
     124,296   

3-Way Collar

   BMO    50,000/month       1/12 – 12/13      3.25/4.00         4.73        
—           64,084   

Swap

   KeyBank    50,000/month       1/12 – 12/12      —           —           5.95
        1,313,568   

Put

   KeyBank    5,000/month       1/11 – 12/11      8.00         —           —  
        272,398   

Collar

   KeyBank    30,000/month       7/09 – 12/12      6.00         7.38         —  
        887,691   

Collar

   KeyBank    20,000/month       1/10 – 12/11      5.00         7.80         —  
        30,800   

Collar

   KeyBank    20,000/month       1/10 – 12/12      5.00         8.58         —  
        346,134   

Collar

   KeyBank    20,000/month       1/10 – 12/11      5.50         6.80         —  
        40,800   

Put Spread

   KeyBank    60,000/month       10/10 – 12/11      3.68/5.00         —        
  —           79,200   

Swap

   KeyBank    60,000/month       11/10 – 12/12      —           —          
5.275         1,206,491   

Swap

   KeyBank    40,000/month       1/11 – 12/11      —           —           4.66
        51,837   

Swap

   KeyBank    40,000/month       4/11 – 12/11      —           —           4.27
        36,238   

Collar

   KeyBank    150,000/month       1/13 – 12/13      5.00         6.25        
—           1,486,075   

Collar

   KeyBank    50,000/month       4/11 – 12/12      4.30         5.25         —  
        440,284   

Collar

   KeyBank    80,000/month       1/13 – 12/13      5.00         5.25         —  
        929,707   

 

Schedule 7.20 - 1



--------------------------------------------------------------------------------

Collar

   KeyBank    40,000/month       1/13 – 12/13      4.61         5.50         —  
        223,687   

Swap

   KeyBank    60,000/month       1/13 – 12/13      —           —           4.75
        462,396   

Swaption

   RBC    50,000/month       1/12 – 12/14      —           —           5.25   
     578,272   

Put w/ premium

   RBC    70,000/month       1/13 – 12/13      5.00         —           —     
     269,462   

Added Subsequent to November 30, 2011:

                 

Swap

   KeyBank    30,000/month       1/12 – 12/13      —           —           4.00
        158,000   

 

Schedule 7.20 - 2



--------------------------------------------------------------------------------

SCHEDULE 9.02

EXISTING DEBT

None.

 

Schedule 9.02



--------------------------------------------------------------------------------

SCHEDULE 9.03

EXISTING LIENS

None.

 

Schedule 9.03



--------------------------------------------------------------------------------

SCHEDULE 9.05

INVESTMENTS

 

1. Rex Energy I, LLC owns all of the outstanding membership interest of Rex
Energy Marketing, LLC, a Delaware limited liability company.

 

2. The Borrower owns 80% of the outstanding membership interest of Water
Solutions Holdings, LLC, a Delaware limited liability company.

 

3. R.E. Gas Development, LLC owns 28% the outstanding membership interest of
Keystone Midstream Services, LLC, a Delaware limited liability company.

 

4. R.E. Gas Development, LLC owns 40% the outstanding membership interest of RW
Gathering, LLC, a Delaware limited liability company.

 

5. R.E. Gas Development, LLC owns 51% the outstanding membership interest of
Northstar #3, LLC, a Delaware limited liability company.

 

6. Rex Energy Operating Corp. owns a 24.75% limited partnership interest in
Charlie Brown II Limited Partnership, a Delaware limited partnership, and a 25%
membership interest in its general partner, L&B Air LLC, a Delaware limited
liability company.

 

Schedule 9.05



--------------------------------------------------------------------------------

SCHEDULE 9.14

EXISTING AFFILIATE TRANSACTIONS

 

1. Rex Energy Operating Corp. is in the process of amending its 401k Plan (the
“Plan”) to allow employees of Water Solutions Holdings, LLC to participate in
the Plan. In connection with the amendment to the Plan, Rex Energy Operating
Corp. may enter into one or more agreements with Water Solutions Holding, LLC to
provide clerical, administrative and management services relating to the
administration of the Plan.

 

2. The use of two airplanes owned by Charlie Brown Air Corp. pursuant to an oral
month-to-month agreement between Rex Energy Operating Corp. and Charlie Brown
Air Corp.

 

3. The use of an Eclipse 500 Airplane to be owned by Charlie Brown II Limited
Partnership pursuant to the terms of (i) the Amended and Restated Limited
Liability Company Agreement, dated June 21, 2007, of L&B Air LLC, (ii) the
Amended and Restated Limited Partnership Agreement, dated June 21, 2007, of
Charlie Brown II Limited Partnership and (iii) the First Amended and Restated
Aircraft Joint Ownership and Management Agreement, dated June 21, 2007, between
Charlie Brown Air Corp. and Charlie Brown II Limited Partnership.

 

4. Northstar #3, LLC, a subsidiary of R.E. Gas Development, LLC, is the owner of
a salt water disposal well and is a party to a well operating agreement with
NorthStar Water Management, LLC, dated November 3, 2011.

 

5. Gas Gathering, Compression and Processing Agreement, effective December 21,
2009 by and between Keystone MidStream Services, LLC and R.E. Gas Development,
LLC with Rex Energy Corporation.

 

6. Natural Gas Production Election and Marketing Agreement dated January 6, 2010
by and among Williams Production Appalachia LLC, Rex Energy I, LLC and R.E. Gas
Development, LLC.

 

7. Accounting and Financial Services Agreement dated December 21, 2009 by and
between Water Solutions Holdings, LLC and Rex Energy Operating Corp.

 

Schedule 9.14



--------------------------------------------------------------------------------

SCHEDULE 9.16

EXISTING NEGATIVE PLEDGE AGREEMENTS; DIVIDEND RESTRICTIONS

None.

 

Schedule 9.14